


Exhibit 10.1
Execution Version



--------------------------------------------------------------------------------

$3,500,000,000
CREDIT AGREEMENT
dated as of April 30, 2014
among
EMERSON ELECTRIC CO.,
THE LENDERS AND LC ISSUERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as the Agent,
and
CITIBANK, N.A.,
as Syndication Agent



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


 
 
 
 
 
ARTICLE 1 DEFINITIONS
.................................................................................................
1


 
 
 
 
 
Section 1.01.
Definitions.
...................................................................................................
1


 
Section 1.02.
Accounting Terms and Determinations.
.......................................................
18


 
Section 1.03.
Types of Advances.
......................................................................................
19


 
 
 
 
 
ARTICLE 2 THE CREDITS
................................................................................................
19


 
 
 
 
 
Section 2.01.
The Facility.
.................................................................................................
19


 
Section 2.02.
Ratable Advances.
.......................................................................................
20


 
Section 2.03.
Determination of Dollar Amounts; Required Payments.
.............................
22


 
Section 2.04.
Swing Line Loans.
.......................................................................................
23


 
Section 2.05.
Competitive Bid Advances.
.........................................................................
24


 
Section 2.06.
Facility Fee; Reductions in Aggregate Commitment.
..................................
27


 
Section 2.07.
Minimum Amount of Each Advance.
...........................................................
28


 
Section 2.08.
Optional Principal Payments.
.......................................................................
28


 
Section 2.09.
Changes in Interest Rate, etc.
.......................................................................
28


 
Section 2.10.
Rates Applicable After Default.
...................................................................
29


 
Section 2.11.
Method of Payment.
.....................................................................................
29


 
Section 2.12.
[Reserved].
...................................................................................................
30


 
Section 2.13.
Noteless Agreement; Evidence of Indebtedness.
.........................................
30


 
Section 2.14.
Telephonic Notices.
.....................................................................................
31


 
Section 2.15.
Interest Payment Dates; Interest and Fee Basis.
..........................................
31


 
Section 2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment
 
 
 
 Reductions.
...............................................................................................
32


 
Section 2.17.
Regulation D Compensation.
......................................................................
32


 
Section 2.18.
Non-Receipt of Funds by the Agent.
...........................................................
32


 
Section 2.19.
Facility LCs.
................................................................................................
33


 
Section 2.20.
Market Disruption.
......................................................................................
37


 
Section 2.21.
Judgment Currency.
....................................................................................
38


 
Section 2.22.
Funding Indemnification.
...........................................................................
38


 
Section 2.23.
Defaulting Lenders.
....................................................................................
38


 
 
 
 
 
ARTICLE 3 CONDITIONS
...............................................................................................
40


 
 
 
 
 
Section 3.01.
Effectiveness.
..............................................................................................
40


 
Section 3.02.
Each Credit Extension.
................................................................................
41


 
 
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
...............................................
41




i

--------------------------------------------------------------------------------




 
 
 
 
 
Section 4.01.
Corporate Existence and Power.
...................................................................
41


 
Section 4.02.
Corporate and Governmental Authorization; No Contravention. .................
42


 
Section 4.03.
Binding Effect.
..............................................................................................
42


 
Section 4.04.
Financial Information.
...................................................................................
42


 
Section 4.05.
Litigation.
......................................................................................................
42


 
Section 4.06.
Compliance with ERISA.
.............................................................................
42


 
Section 4.07.
Environmental Matters.
................................................................................
43


 
Section 4.08.
Taxes.
............................................................................................................
43


 
Section 4.09.
Subsidiaries.
..................................................................................................
43


 
Section 4.10.
Regulatory Restrictions on Advance.
...........................................................
43


 
Section 4.11.
Full Disclosure.
.............................................................................................
43


 
Section 4.12.
OFAC.
...........................................................................................................
44


 
 
 
 
 
ARTICLE 5
COVENANTS...................................................................................................
44


 
 
 
 
 
Section 5.01.
Information.
...................................................................................................
44


 
Section 5.02.
Payment of
Obligations..................................................................................
45


 
Section 5.03.
Maintenance of Property; Insurance.
............................................................
45


 
Section 5.04.
Maintenance of Existence.
............................................................................
46


 
Section 5.05.
Compliance with Laws.
.................................................................................
46


 
Section 5.06.
Mergers and Sales of Assets.
.........................................................................
46


 
Section 5.07.
Use of Proceeds.
............................................................................................
46


 
Section 5.08.
Negative Pledge.
...........................................................................................
46


 
Section 5.09.
OFAC.
.........................................................................................................
47


 
 
 
 
 
ARTICLE 6 DEFAULTS
......................................................................................................
48


 
 
 
 
 
Section 6.01.
Events of Default.
..........................................................................................
48


 
Section 6.02.
Notice of Default.
..........................................................................................
49


 
Section 6.03.
Acceleration; Facility LC Collateral Account.
..............................................
49


 
 
 
 
 
ARTICLE 7 THE AGENT
....................................................................................................
50


 
 
 
 
 
Section 7.01.
Appointment and Authorization.
...................................................................
50


 
Section 7.02.
Agent and Affiliates.
.....................................................................................
50


 
Section 7.03.
Action by Agent.
...........................................................................................
50


 
Section 7.04.
Consultation with Experts; Reliance.
...........................................................
51


 
Section 7.05.
Liability of Agent.
.........................................................................................
51


 
Section 7.06.
Indemnification.
...........................................................................................
51


 
Section 7.07.
Sub-Agents and Affiliates.
............................................................................
51


 
Section 7.08.
Credit Decision.
............................................................................................
52


 
Section 7.09.
Successor Agent.
...........................................................................................
52




ii

--------------------------------------------------------------------------------




 
Section 7.10.
Agent’s Fees.
.................................................................................................
52


 
Section 7.11.
Co-Arranger; Syndication Agent; Documentation Agent; Senior Managing
 
 
 
Agent.
...........................................................................................................
52


 
 
 
 
 
ARTICLE 8 CHANGE IN CIRCUMSTANCES
..................................................................
52


 
 
 
 
 
Section 8.01.
Basis for Determining Interest Rate Inadequate or
Unfair............................
53


 
Section 8.02.
Illegality.
.......................................................................................................
53


 
Section 8.03.
Increased Cost.
..............................................................................................
54


 
Section 8.04.
Taxes.
............................................................................................................
55


 
Section 8.05.
Base Rate Loans Substituted for Affected Eurocurrency Loans. ..................
59


 
Section 8.06.
Mitigation of Obligations.
.............................................................................
59


 
 
 
 
 
ARTICLE 9 MISCELLANEOUS
.........................................................................................
59


 
 
 
 
 
Section 9.01.
Notices; Electronic Communications.
...........................................................
60


 
Section 9.02.
No Waivers.
...................................................................................................
60


 
Section 9.03.
Expenses; Indemnification.
...........................................................................
61


 
Section 9.04.
Sharing of Set-Offs.
......................................................................................
61


 
Section 9.05.
Amendments and Waivers.
...........................................................................
62


 
Section 9.06.
Successors and Assigns.
................................................................................
62


 
Section 9.07.
Designated Lenders.
......................................................................................
64


 
Section 9.08.
Collateral.
......................................................................................................
65


 
Section 9.09.
Confidentiality.
............................................................................................
65


 
Section 9.10.
USA PATRIOT ACT NOTIFICATION.
......................................................
66


 
Section 9.11.
Governing Law; Submission to Jurisdiction.
................................................
67


 
Section 9.12.
Waiver of Jury Trial.
......................................................................................
67


 
Section 9.13.
Counterparts; Integration.
..............................................................................
67


 
Section 9.14
No Fiduciary Duty.
........................................................................................
67



SCHEDULES:
Pricing Schedule
Schedule 1.1(a)    Commitments
Schedule 1.1(b)    Eurocurrency Payment Offices




EXHIBITS:
EXHIBIT A-1
Ratable Note

EXHIBIT A-2
Swing Line Note

EXHIBIT A-3
Competitive Bid Note

EXHIBIT B
Opinion of In-House Counsel for the Borrower

EXHIBIT C
Opinion of Special Counsel for the Agent

EXHIBIT D
Assignment and Assumption Agreement


iii

--------------------------------------------------------------------------------




EXHIBIT E
Designation Agreement

EXHIBIT F
Competitive Bid Quote Request

EXHIBIT G
Initiative for Competitive Bid Quotes

EXHIBIT H
Competitive Bid Quotes

EXHIBIT I-1
U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are not Partnerships
for U.S. Federal; Income Tax Purposes

EXHIBIT I-2
U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Partnerships for
U.S. Federal; Income Tax Purposes

EXHIBIT I-3
U.S. Tax Compliance Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal; Income Tax Purposes

EXHIBIT I-4
U.S. Tax Compliance Certificate (For Non-U.S. Participants that are Partnerships
for U.S. Federal; Income Tax Purposes








iv

--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT, dated as of April 30, 2014, is by and among EMERSON
ELECTRIC CO., the LENDERS, the LC ISSUERS and JPMORGAN CHASE BANK, N.A., as
Agent. The parties hereto agree as follows:
RECITALS:
A.    The Borrower has requested the Lenders and the LC Issuers to make
financial accommodations to it in the aggregate principal amount of
$3,500,000,000; and
B.    The Lenders and the LC Issuers are willing to extend such financial
accommodations on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Lenders, the LC
Issuers and the Agent hereby agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Definitions. The following terms, as used herein, have the
following meanings:
“Absolute Rate” means, with respect to an Absolute Rate Loan made by a given
Lender for the relevant Absolute Rate Interest Period, the rate of interest per
annum (rounded to the nearest 1/10,000 of 1%) offered by such Lender and
accepted by the Borrower pursuant to Section 2.05.
“Absolute Rate Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Absolute Rate Loans made by some or all of the Lenders to
the Borrower at the same time in the same Agreed Currency and for the same
Absolute Rate Interest Period.
“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Absolute Rates pursuant to Section 2.05.
“Absolute Rate Interest Period” means, with respect to an Absolute Rate Advance,
a period of not less than 7 and not more than 180 days commencing on a Business
Day selected by the Borrower pursuant to this Agreement; provided, however, that
(a) if an Absolute Rate Interest Period would otherwise end on a day which is
not a Business Day, such Absolute Rate Interest Period shall, subject to clause
(b) below, end on the next succeeding Business Day and (b) any Absolute Rate
Interest Period which would otherwise end after the Facility Termination Date
shall end on the Facility Termination Date.
“Absolute Rate Loan” means a Loan which bears interest at an Absolute Rate.






--------------------------------------------------------------------------------




“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Lender.
“Advance” means a Ratable Advance or a Competitive Bid Advance.
“Agent” means JPMCB in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity.
“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders at such time, after giving effect to any
increases or permanent reductions in the Commitments pursuant to the terms
hereof.
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate amount
of the Outstanding Credit Exposures of all the Lenders.
“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Japanese Yen and Euros, and (c)
any other Eligible Currency which the Borrower requests the Agent to include as
an Agreed Currency hereunder and which is reasonably acceptable to all of the
Lenders. For the purposes of this definition, each of the specific currencies
referred to in clause (b), above, shall mean and be deemed to refer to the
lawful currency of the jurisdiction referred to in connection with such
currency, e.g., “Japanese Yen” means the lawful currency of Japan.
“Agreement” means this Credit Agreement, together with all exhibits and
schedules hereto, as may be amended, restated, supplemented or otherwise
modified from time to time pursuant to the terms hereof.
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the sum of (a) the highest of (i) the Prime Rate for such day, (ii) the sum of
the Federal Funds Effective Rate for such day plus ½% per annum and (iii) the
Eurocurrency Reference Rate for a one month interest period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, (A) for the avoidance of doubt, the Eurocurrency Reference Rate
for any day shall be based upon the rate appearing on the Reuters Screen LIBOR01
(or on any successor or substitute page of such page) at approximately 11:00
a.m. London time on such day and (B) if the Agent shall have determined that
such Eurocurrency Reference Rate is not available for such day, the Alternate
Base Rate shall be determined based upon the higher of clauses (i) and (ii)
above, plus (b) the Applicable Margin. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Reference Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurocurrency Reference Rate, respectively.
“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its Base Rate Loans, its Domestic Lending Office, (b) in the case of its
Eurocurrency Ratable Loans, its Eurocurrency Lending Office and (c) in the case
of its Competitive Bid Loans, its Competitive Bid Lending Office.





2



--------------------------------------------------------------------------------




“Applicable Margin” means, for any day, with respect to any Base Rate Loan or
Eurocurrency Ratable Loan, or with respect to the Facility Fees payable
hereunder, as the case may be, the applicable rate per annum set forth on the
Pricing Schedule under the caption “Base Rate Spread”, “Eurocurrency Spread” or
“Facility Fee Rate”, as the case may be, based upon the Index Debt Rating on
such date.
“Approximate Equivalent Amount” of any currency on any date with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on, or as of, such date, rounded up to the nearest
amount of such currency as reasonably determined by the Agent or a Lender, as
applicable, from time to time.
“Assignee” has the meaning set forth in Section 9.06(c).
“Authorized Officer” means the Chief Executive Officer, the Treasurer or the
Chief Financial Officer of the Borrower.
“Available Aggregate Commitment” means, at any time, the Aggregate Commitment at
such time minus the Aggregate Outstanding Credit Exposure at such time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a governmental
authority or instrumentality thereof unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Base Rate Advance” means a borrowing of Base Rate Loans hereunder (a) made by
the Lenders on the same Borrowing Date, or (b) into which Eurocurrency Ratable
Loans are converted by the Lenders on the same date of conversion of Base Rate
Loans, and consisting, in either case, of the aggregate amount of the several
Base Rate Loans in the same Agreed Currency.
“Base Rate Loan” means (a) a Loan made pursuant to Section 2.02 which bears
interest at the Alternate Base Rate and (b) solely for purposes of the
definitions of “Applicable Margin” and the Pricing Schedule, a Swing Line Loan.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” means Emerson Electric Co., a Missouri corporation, and its
successors.



3



--------------------------------------------------------------------------------




“Borrower’s 2013 Form 10-K” means the Borrower’s annual report on Form 10-K for
fiscal year 2013, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.
“Borrowing Date” means a date on which an Advance or a Swing Line Loan is made
hereunder.
“Borrowing Notice” means a Competitive Bid Borrowing Notice, a Ratable Borrowing
Notice or a Swing Line Borrowing Notice, as the context may require.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with Eurocurrency
Advances, the term “Business Day” shall also exclude any day on which banks are
generally not open in London for the conduct of substantially all of their
commercial lending activities and, in the case of Eurocurrency Advance
denominated in Euros, “Business Day” shall also exclude any day on which the
TARGET2 payment system is not open for the settlement of payment in Euros and
(b) when used in relation to any funding, disbursement, settlement or payment in
a currency other than Dollars or Euros, the term “Business Day” shall also
exclude any day on which banks are not open for foreign exchange business in the
principal financial center of the country of such currency.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any governmental
authority or (c) compliance by any Lender or any LC Issuer (or, for purposes of
Section 8.03, by any lending office of such Lender or by such Lender’s or such
LC Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any governmental authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted, issued or implemented.
“Citibank” means Citibank, N.A., in its individual capacity, and its successors.
“Collateral Shortfall Amount” is defined in Section 6.03.
“Commitment” means, for each Lender, the obligation of such Lender to make
Ratable Loans and to refund or participate in Swing Line Loans and Facility LCs
in an aggregate amount not exceeding the amount set forth opposite its name on
Schedule 1.1(a) hereto, as it may be modified as a result of any assignment that
has become effective pursuant to Section 9.06(c) or as otherwise modified from
time to time pursuant to the terms hereof.



4



--------------------------------------------------------------------------------




“Competitive Bid Advance” means an Absolute Rate Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.
“Competitive Bid Borrowing Notice” is defined in Section 2.05.6.
“Competitive Bid Lending Office” means, as to each Lender, its Domestic Lending
Office or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Competitive Bid Lending Office by notice to the
Borrower and the Agent; provided, that any Lender may from time to time by
notice to the Borrower and the Agent designate separate Competitive Bid Lending
Offices for its Eurocurrency Bid Rate Loans, on the one hand, and its Absolute
Rate Loans, on the other hand, in which case all references herein to the
Competitive Bid Lending Office of such Lender shall be deemed to refer to either
or both of such offices, as the context may require.
“Competitive Bid Loan” means a Eurocurrency Bid Rate Loan or an Absolute Rate
Loan, or both, as the case may be.
“Competitive Bid Margin” means the margin above or below the applicable
Eurocurrency Reference Rate offered for a Eurocurrency Bid Rate Loan, expressed
as a percentage (rounded to the nearest 1/10,000 of 1%) to be added or
subtracted from such Eurocurrency Reference Rate.
“Competitive Bid Note” means any promissory note issued at the request of a
Lender pursuant to Section 2.13(d) to evidence its Competitive Bid Loans
substantially in the form of Exhibit A-3 hereto.
“Competitive Bid Quote” means a Competitive Bid Quote substantially in the form
of Exhibit H hereto completed and delivered by a Lender to the Agent in
accordance with Section 2.05.4.
“Competitive Bid Quote Request” means a Competitive Bid Quote Request
substantially in the form of Exhibit F hereto completed and delivered by the
Borrower to the Agent in accordance with Section 2.05.2.
“Computation Date” is defined in Section 2.03.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Borrower in its
consolidated financial statements if such statements were prepared as of such
date.
“Consolidated Total Assets” means, at any date, the total assets of the Borrower
and its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.
“Conversion/Continuation Notice” is defined in Section 2.02.4.







5



--------------------------------------------------------------------------------




“Credit Extension” means the making of an Advance or a Swing Line Loan or the
issuance of a Facility LC hereunder.
“Credit Extension Date” means the Borrowing Date for an Advance or a Swing Line
Loan or the issuance date for a Facility LC.
“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles, (e) all non-contingent obligations
(and, for purposes of Section 5.08 and the definition of Material Debt, all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit or similar instrument, (f) all
Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person and (g) all Debt of others Guaranteed by
such Person.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Specified Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Specified Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after written request
by a Specified Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Specified Party’s
receipt of such certification in form and substance reasonably satisfactory to
it and the Agent, or (d) has, or has a Parent which has, become the subject of a
Bankruptcy Event.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option, credit
default



6



--------------------------------------------------------------------------------




swap, credit default insurance or any other similar transaction (including any
option with respect to any of the foregoing transactions) or any combination of
the foregoing transactions.
“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.
“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).
“Dollar Amount” means, with respect to any currency at any date, (a) if such
currency is Dollars, the amount of such currency or (b) otherwise, the
equivalent in Dollars of such amount, determined by the Agent pursuant to
Section 2.03 using the Exchange Rate with respect to such Agreed Currency at the
time in effect under the provisions of such Section.
“Dollars” and “$” shall mean the lawful currency of the United States of
America.
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.
“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any currency as an Agreed Currency, (i) currency control or other exchange
regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (ii) such currency
is, in the determination of the Agent, no longer readily available or freely
traded or (iii) in the determination of the Agent, an Equivalent Amount of such
currency is not readily calculable, the Agent shall promptly notify the Lenders
and the Borrower, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Agent, the Borrower shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article 2.
“Eligible Designee” means a special purpose corporation that (a) is organized
under the laws of the United States or any state thereof, (b) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (c) issues (or the parent of which issues) commercial
paper rated at least A-1 or the equivalent thereof by S&P or P-1 or the
equivalent thereof by Moody’s.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions,



7



--------------------------------------------------------------------------------




permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to the environment, the effect of the
environment on human health or emissions, discharges or releases of pollutants,
contaminants, Hazardous Substances or wastes into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Substances or wastes or the clean‑up or other remediation thereof.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate, on the date on or as of which such
amount is to be determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“Euro” and/or “EUR” means the single currency unit of the Participating Member
States.
“Eurocurrency Advance” means a Eurocurrency Ratable Advance, a Eurocurrency Bid
Rate Advance, or both, as the context may require.
“Eurocurrency Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Margins pursuant to Section 2.05.
“Eurocurrency Bid Rate” means, with respect to a Eurocurrency Bid Rate Loan made
by a given Lender for the relevant Eurocurrency Interest Period, the sum of (a)
the Eurocurrency Reference Rate applicable to such Interest Period, plus (b) the
Competitive Bid Margin offered by such Lender and accepted by the Borrower.
“Eurocurrency Bid Rate Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Eurocurrency Bid Rate Loans made by some or all
of the Lenders to the Borrower at the same time in the same Agreed Currency and
for the same Eurocurrency Interest Period.
“Eurocurrency Bid Rate Loan” means a Loan which bears interest at a Eurocurrency
Bid Rate.
“Eurocurrency Interest Period” means, with respect to a Eurocurrency Advance, a
period of one, two, three or six months commencing on a Business Day selected by
the Borrower in a Borrowing Notice or a Conversion/Continuation Notice and
ending on the day which corresponds numerically to such date one, two, three or
six months thereafter, as the Borrower may elect in such notice; provided,
however, that (a) if the first day of such Interest Period is the last Business
Day of a calendar month or if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Eurocurrency Interest
Period shall,



8



--------------------------------------------------------------------------------




subject to clause (c) below, end on the last Business Day of such next, second,
third or sixth succeeding month, (b) if a Eurocurrency Interest Period would
otherwise end on a day which is not a Business Day, such Eurocurrency Interest
Period shall, subject to clause (c) below, end on the next succeeding Business
Day unless said next succeeding Business Day falls in a new calendar month, in
which case such Eurocurrency Interest Period shall end on the immediately
preceding Business Day and (c) any Eurocurrency Interest Period which would
otherwise end after the Facility Termination Date shall end on the Facility
Termination Date.
“Eurocurrency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurocurrency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by notice to the Borrower
and the Agent.
“Eurocurrency Loan” means a Eurocurrency Ratable Loan or a Eurocurrency Bid Rate
Loan, or both, as the context may require.
“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent
specified as the “Eurocurrency Payment Office” for such currency on Schedule
1.1(b) hereto or such other office, branch, affiliate or correspondent bank of
the Agent as it may from time to time specify to the Borrower and each Lender as
its Eurocurrency Payment Office.
“Eurocurrency Ratable Advance” means a borrowing hereunder (a) made by the
Lenders on the same Borrowing Date, or (b) converted or continued by the Lenders
on the same date of conversion or continuation, consisting, in either case, of
the aggregate amount of the several Eurocurrency Ratable Loans in the same
Agreed Currency and for the same Eurocurrency Interest Period.
“Eurocurrency Ratable Loan” means a loan requested by the Borrower and made
pursuant to Section 2.02 which bears interest at a Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to a Eurocurrency Ratable Advance for
the relevant Eurocurrency Interest Period, the sum of (a) the Eurocurrency
Reference Rate applicable to such Eurocurrency Interest Period, plus (b) the
Applicable Margin.
“Eurocurrency Reference Rate” means, with respect to any Eurocurrency Advance
and for any applicable Eurocurrency Interest Period, the London interbank
offered rate administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for the applicable currency for
a period equal in length to such Interest Period as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be agreed by the Agent and the Borrower from
time to time (the “Screen Rate”) at approximately 11:00 a.m., London time, on
the Quotation Day for such Eurocurrency Interest Period; provided that, if the
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if a Screen Rate shall not
be



9



--------------------------------------------------------------------------------




available at the applicable time for a period equal in length to such
Eurocurrency Interest Period, then the Eurocurrency Reference Rate shall be the
Interpolated Rate at such time; and provided further that, if none of the
foregoing rates are available to the Agent, the applicable Eurocurrency
Reference Rate for the relevant Eurocurrency Interest Period shall instead be
the rate determined by the Agent to be the rate at which JPMCB or one of its
affiliate banks offers to place deposits in the applicable Agreed Currency with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Eurocurrency
Interest Period, in the approximate amount of JPMCB’s relevant Eurocurrency
Advance requested by the Borrower, and in each case having a maturity equal to
such Eurocurrency Interest Period.
“Event of Default” has the meaning set forth in Section 6.01.
“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any currency other than Dollars, the rate at which such currency may be
exchanged into Dollars at 11:00 a.m. London time on such day on the Reuters
Currency pages, if available, for such currency. In the event that such rate
does not appear on any Reuters Currency pages, the Exchange Rate shall be
determined by reference to such other publicly available service for displaying
exchange rates as may be agreed upon by the Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Agent shall elect after determining that
such rates shall be the basis for determining the Exchange Rate, on such date
for the purchase of Dollars for delivery two Business Days later; provided that
if at the time of any such determination, for any reason, no such spot rate is
being quoted, the Agent may use any commercially reasonable method it deems
appropriate to determine such rate.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 8.06) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 8.04, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 8.04(g) and (d) any withholding Taxes imposed under
FATCA.
“Existing Agreement” means the $2,750,000,000 Credit Agreement, dated as of
December 16, 2010, among the Borrower, the financial institutions party thereto
and JPMCB, as Agent.





10



--------------------------------------------------------------------------------




“Facility Fee” is defined in Section 2.06.
“Facility LC” is defined in Section 2.19.1.
“Facility LC Application” is defined in Section 2.19.3.
“Facility LC Collateral Account” is defined in Section 2.19.11.
“Facility Termination Date” means April 30, 2019 or any earlier date on which
the Aggregate Commitment is reduced to zero pursuant to Section 2.06 or
terminated pursuant to Section 6.03, or, if any such day is not a Business Day,
then the next preceding Business Day.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any law implementing an intergovernmental agreement with respect
thereto.
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent in its sole
discretion.
“Fixed Rate” means any Eurocurrency Rate, any Eurocurrency Bid Rate or any
Absolute Rate.
“Fixed Rate Advance” means an Absolute Rate Advance, a Eurocurrency Bid Rate
Advance, a Eurocurrency Ratable Advance, or any or all of the foregoing, as the
context may require.
“Fixed Rate Loan” means an Absolute Rate Loan, a Eurocurrency Bid Rate Loan, a
Eurocurrency Ratable Loan, or any or all of the foregoing, as the context may
require
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep‑well, to





11



--------------------------------------------------------------------------------




purchase assets, goods, securities or services, to take‑or‑pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the holder of such Debt of the payment thereof
or to protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by‑products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means the senior, unsecured, non-credit enhanced, long-term
indebtedness for borrowed money of the Borrower.
“Index Debt Rating” means, as of any date, the rating that has been most
recently announced by S&P and Moody’s for the Index Debt of the Borrower. For
purposes of the foregoing, (i) if either Moody’s or S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating for the Index Debt in the lowest level in
the Pricing Schedule; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall fall within different
levels set forth in the Pricing Schedule, the Applicable Margin shall be based
on the higher of the two ratings unless the ratings differ by more than one
level, in which case the governing rating shall be the rating next below the
higher of the two; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency. If the rating system of Moody’s or S&P shall change,
or if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Agent shall negotiate in good
faith the terms of an amendment to this definition to reflect such changed
rating system or the non-availability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
“Interest Period” means a Eurocurrency Interest Period or an Absolute Rate
Interest Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Interpolated Rate” means, at any time, for any Eurocurrency Interest Period,
the rate per annum determined by the Agent to be equal to the rate that results
from interpolating on a linear





12



--------------------------------------------------------------------------------




basis between: (a) the applicable Screen Rate for the longest period (for which
the applicable Screen Rate is available for the applicable currency) that is
shorter than the impacted Eurocurrency Interest Period and (b) the applicable
Screen Rate for the shortest period (for which such Screen Rate is available for
the applicable currency) that exceeds the impacted Eurocurrency Interest Period,
in each case, at such time.
“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit G hereto, completed and delivered by
the Agent to the Lenders in accordance with Section 2.05.3.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Facility LC, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity, and its
successors.
“LC Commitment” means the obligation of each LC Issuer to issue Facility LCs in
accordance with Section 2.19.1 up to a maximum aggregate amount of outstanding
LC Obligations of $600,000,000. As of the Effective Date (a) the LC Commitment
of JPMCB is $300,000,000 and (b) the LC Commitment of Citibank is $300,000,000.
“LC Fee” is defined in Section 2.19.4.
“LC Issuer” means JPMCB (or any subsidiary or affiliate of JPMCB designated by
JPMCB), Citibank (or any subsidiary or affiliate of Citibank designated by
Citibank), or any other Lender that agrees to be an issuer of Facility LCs
hereunder, as selected by the Borrower from time to time, in its capacity as an
issuer of Facility LCs hereunder.
“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount of all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations. The LC Obligations of any Lender at any time shall be its Pro Rata
Share of the total LC Obligations at such time.
“LC Payment Date” is defined in Section 2.19.5.
“Lender” means each Person listed and identified as such on the signature pages
of this Agreement, each Assignee which becomes a Lender pursuant to Section 8.06
or 9.06(c), and their respective successors. Unless otherwise specified or the
context requires otherwise, the term “Lenders” includes the Swing Line Lenders.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset





13



--------------------------------------------------------------------------------




which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.
“Loan” means, (a) with respect to any Lender, any Ratable Loan made by such
Lender pursuant to Section 2.02 (or any conversion or continuation thereof) or
Competitive Bid Loan made by such Lender pursuant to Section 2.05 and, (b) with
respect to any Swing Line Lender, any Swing Line Loan made by it pursuant to
Section 2.04.
“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.13, and the Facility LC Applications.
“Material Adverse Effect” means (a) a material adverse effect on the business,
financial position or results of operations of the Borrower and its Consolidated
Subsidiaries, considered as a whole, or (b) a material adverse effect on the
rights and remedies of the Lenders under this Agreement and any Notes.
“Material Debt” means Debt (other than obligations arising under this Agreement
or any Note) of the Borrower and/or one or more of its Significant Subsidiaries,
arising in one or more related or unrelated transactions, in an aggregate
principal or face amount exceeding $200,000,000.
“Material Plan” means at any time a Plan having aggregate Unfunded Liabilities
in excess of $200,000,000.
“Modify” and “Modification” are defined in Section 2.19.1.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Notes” means, collectively, all of the Competitive Bid Notes, Ratable Notes and
Swing Line Notes which may be issued hereunder, and “Note” means any one of the
Notes.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnifications and other obligations of the Borrower to the
Lenders or to any Lender, the Agent or any indemnified party arising under this
Agreement, any Note, the Facility LC Applications or any other Loan Document.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,



14



--------------------------------------------------------------------------------




become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to Section
8.06).
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Ratable Loans and Competitive Bid
Loans outstanding at such time, plus (b) an amount equal to its Pro Rata Share
of the aggregate principal amount of Swing Line Loans outstanding at such time,
plus (c) an amount equal to its Pro Rata Share of the LC Obligations at such
time.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant” has the meaning set forth in Section 9.06(b).
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Community relating to the Economic and Monetary
Union.
“Participant Register” has the meaning set forth in Section 9.06(b).
“Payment Date” means each March 31, June 30, September 30 and December 31.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Pricing Schedule” means the Schedule attached hereto and identified as such.





15



--------------------------------------------------------------------------------




“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by JPMCB (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes.
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment; provided, that for the purposes of determining a
Swing Line Lender’s Pro Rata Share of the Swing Line Commitment (but not any
Swing Line Obligations) pursuant to Section 2.04, “Pro Rata Share” means, with
respect to a Swing Line Lender, a portion equal to a fraction the numerator of
which is such Swing Line Lender’s Swing Line Commitment and the denominator of
which is the aggregate Swing Line Commitments of all Swing Line Lenders;
provided further, that pursuant to, and as provided in, Section 2.23 for so long
as a Defaulting Lender shall exist, “Pro Rata Share” shall be calculated
disregarding any Defaulting Lender’s Commitment.
“Quotation Day” means, with respect to any Eurocurrency Advance and any
Eurocurrency Interest Period, (i) if the currency is Euro, the day two TARGET
Days before the first day of such Eurocurrency Interest Period and (ii) for any
other currency, the day two Business Days prior to the commencement of such
Eurocurrency Interest period (or such day as the Agent shall reasonably
determine is the day on which it is market practice in the relevant interbank
market for prime banks to give quotations for deposits in the currency of such
Eurocurrency Advance for delivery on the first day of such Eurocurrency Interest
Period).
“Ratable Advance” means a Base Rate Advance or a Eurocurrency Ratable Advance.
“Ratable Borrowing Notice” is defined in Section 2.02.3.
“Ratable Loan” means a Base Rate Loan or a Eurocurrency Ratable Loan.
“Ratable Note” means any promissory note issued at the request of a Lender
pursuant to Section 2.13(d) to evidence its Ratable Loans in substantially the
form of Exhibit A-1 hereto.
“Recipient” means (a) the Agent, (b) any Lender and (c) any LC Issuer, as
applicable.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Obligations” means, at any time, all obligations of the Borrower
under Section 2.19.6 to reimburse the LC Issuers for amounts paid by the LC
Issuers in respect of any one or more drawings under Facility LCs.
“Related Parties” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.
“Required Lenders” means at any time, subject to Section 2.23(b), Lenders in the
aggregate having more than 50% of the Aggregate Commitment or, if the Aggregate





16



--------------------------------------------------------------------------------




Commitment shall have been terminated, Lenders in the aggregate holding more
than 50% of the Aggregate Outstanding Credit Exposure.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
“S&P” means Standard & Poor’s Financial Services LLC.
“Sanctioned Country” means a country that is the subject to comprehensive
territorial sanctions administered by OFAC (currently Cuba, Iran, North Korea,
Sudan and Syria).
“Screen Rate” has the meaning set forth in the definition of Eurocurrency
Reference Rate.
“SDN List” means the Specially Designated Nationals and Blocked Persons List
maintained by OFAC.
“Significant Subsidiary” means at any time a Subsidiary of the Borrower which as
of such time meets the definition of a “significant subsidiary” contained as of
the Effective Date in Regulation S-X of the Securities and Exchange Commission.
“Specified Party” means the Agent, any LC Issuer, any Swing Line Lender or any
other Lender.
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.
“Swing Line Borrowing Notice” is defined in Section 2.04.2.
“Swing Line Commitment” means the obligation of the Swing Line Lenders to make
Swing Line Loans up to a maximum aggregate principal amount of $400,000,000 at
any one time outstanding. As of the Effective Date (a) the Swing Line Commitment
of JPMCB is $200,000,000 and (b) the Swing Line Commitment of Citibank is
$200,000,000.
“Swing Line Lender” means each of JPMCB, Citibank and each other Lender which
may succeed to any of their rights and obligations as Swing Line Lenders
pursuant to the terms of this Agreement.
“Swing Line Loan” means a Loan made available to the Borrower by a Swing Line
Lender pursuant to Section 2.04.
“Swing Line Note” means any promissory note issued at the request of a Swing
Line Lender pursuant to Section 2.13(d) to evidence its Swing Line Loans
substantially in the form of Exhibit A-2 hereto.



17



--------------------------------------------------------------------------------




“Swing Line Obligations” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Line Obligations of any
Lender at any time shall be its Pro Rata Share of the total Swing Line
Obligations at such time.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in Euro.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the Agent to
be a suitable replacement) is open for the settlement of payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.
“Type” means, with respect to any Advance, its nature as a Base Rate Advance, an
Absolute Rate Advance, a Eurocurrency Bid Rate Advance or a Eurocurrency Ratable
Advance.
“UCP” means, with respect to any Facility LC, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“U.S. Borrower” means any Borrower that is a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 8.04.
Section 1.02.    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to



18



--------------------------------------------------------------------------------




time, applied on a basis consistent (except for changes agreed to by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Lenders; provided that, if the Borrower notifies
the Agent that the Borrower wishes to amend any covenant in Article 5 to
eliminate the effect of any change in generally accepted accounting principles
on the operation of such covenant (or if the Agent notifies the Borrower that
the Required Lenders wish to amend Article 5 for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.
Section 1.03.    Types of Advances. The term “Advance” denotes the aggregation
of Loans of one or more Lenders made or to be made to the Borrower pursuant to
Article 2 on a single date in a single Agreed Currency and for a single initial
Interest Period. Advances are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Advance (e.g., a “Fixed
Rate Advance” is a Eurocurrency Ratable Advance, a Eurocurrency Bid Rate Advance
or an Absolute Rate Advance) or by reference to the provisions of Article 2
under which participation therein is determined (i.e., a “Ratable Advance” is an
Advance under Section 2.02 in which all Lenders participate in proportion to
their Commitments, while a “Competitive Bid Advance” is an Advance under Section
2.05 in which the Lenders participants are determined on the basis of their bids
in accordance therewith).

ARTICLE 2

THE CREDITS


Section 2.01.    The Facility.


2.01.1    Description of Facility. The Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which, and upon the terms and
subject to the conditions herein set forth:
(a)    each Lender severally agrees to make Ratable Loans to the Borrower in
accordance with Section 2.02;
(b)    each Lender severally agrees to participate in Facility LCs issued upon
the request of the Borrower, and each LC Issuer severally agrees to issue
Facility LCs hereunder in accordance with Section 2.19;
(c)    each Swing Line Lender severally agrees to make Swing Line Loans to the
Borrower in accordance with Section 2.04; and
(d)    each Lender may, in its sole discretion, make bids to make Competitive
Bid Loans to the Borrower in accordance with Section 2.05.
2.01.2    Amount of Facility; Increase of Aggregate Commitment. The Borrower
may, at its option, on one or more occasions, at any time on or prior to the
Facility Termination



19



--------------------------------------------------------------------------------




Date, seek to increase the Aggregate Commitment by up to an aggregate amount
which is no greater than $500,000,000 upon at least three (3) Business Days’
prior notice to the Agent, which notice shall specify the amount of any such
increase (which shall be in an amount not less than $50,000,000) and shall be
delivered at a time when no Default has occurred and is continuing. The Borrower
may, after giving such notice, offer all or any portion of the increase in the
Aggregate Commitment on either a ratable basis to the Lenders or a non pro-rata
basis to one or more Lenders and/or to other banks or entities reasonably
acceptable to the Agent (any Person that accepts such offer, whether or not a
Lender at such time, an “Increasing Lender”, and any Increasing Lender that is
not a Lender at the time of such acceptance, a “New Lender”). Any Lender may, in
its sole discretion, accept or reject any offer from the Borrower to increase
its Commitment. No increase in the Aggregate Commitment shall become effective
until each Increasing Lender shall have delivered to the Agent a document in
form reasonably satisfactory to the Agent pursuant to which such Increasing
Lender shall state the amount of its Commitment and each New Lender shall assume
and accept the obligations and rights of a Lender hereunder, and the Borrower
shall have accepted such incremental Commitments. Each Increasing Lender shall
accept an assignment from the existing Lenders, and each existing Lender shall
make a ratable assignment to each Increasing Lender of an interest in each then
outstanding Ratable Advance and a participation in each outstanding Swing Line
Loan and Facility LC such that, after giving effect thereto, all Ratable
Advances and participations in all Facility LCs and Swing Line Loans are held
ratably by the Lenders (including the Increasing Lenders) in proportion to their
respective Commitments. Assignments pursuant to the preceding sentence shall be
automatic after giving effect to each increase in the Aggregate Commitment and
shall be made in exchange for the principal amount assigned plus accrued and
unpaid interest and Facility Fees and LC Fees. The Borrower shall make any
payments under Section 2.22 resulting from such assignments.
2.01.3    Availability of Facility. Subject to the terms of this Agreement, the
facility is available from the Effective Date to the Facility Termination Date,
and the Borrower may borrow and reborrow at any time prior to the Facility
Termination Date and may repay at any time on or prior to the Facility
Termination Date. The Commitments to extend credit hereunder shall expire on the
Facility Termination Date.
2.01.4    Repayment of Facility. All outstanding Loans and all other accrued and
unpaid Obligations shall be paid in full on the Facility Termination Date.
Section 2.02.    Ratable Advances.
2.02.1    Ratable Advances. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make loans to the Borrower in Agreed
Currencies from time to time from and including the date of this Agreement and
prior to the Facility Termination Date in Dollar Amounts not to exceed in the
aggregate at any one time outstanding its Pro Rata Share of the Available
Aggregate Commitment existing at such time; provided, that all Base Rate Loans
shall be made in Dollars. Each Ratable Advance hereunder shall consist of Loans
made by the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.





20



--------------------------------------------------------------------------------




2.02.2    Types of Advances. The Ratable Advances may be Base Rate Advances or
Eurocurrency Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.02.3 and 2.02.4.
2.02.3    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Ratable Advance and, in the case of each
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time. The Borrower shall give the Agent irrevocable notice (a
“Ratable Borrowing Notice”) not later than 10:00 a.m. (Chicago time) on (x) the
Borrowing Date of each Base Rate Advance which is a Ratable Advance, and (y) the
third Business Day before the Borrowing Date for each Eurocurrency Advance,
specifying:
(a)    the Borrowing Date of such Ratable Advance, which shall be a Business
Day,
(b)    the aggregate amount of such Ratable Advance,
(c)    the Type of such Ratable Advance, and
(d)    in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.
On each Borrowing Date, each Lender shall make available its Ratable Loan or
Ratable Loans (i) if such Ratable Loan is denominated in Dollars, not later than
12:00 noon (Chicago time) in funds immediately available to the Agent at its
address specified pursuant to Section 9.01 and (ii) if such Ratable Loan is
denominated in an Agreed Currency other than Dollars, no later than 12:00 noon,
local time, in the city of the Agent’s Eurocurrency Payment Office for such
currency, in such funds as may then be customary for the settlement of
international transactions in such currency in the city of and at the address of
the Agent’s Eurocurrency Payment Office for such currency. Unless the Agent
determines that any applicable condition specified in Article 3 has not been
satisfied, the Agent will make the funds so received from the Lenders available
to the Borrower at the Agent’s aforesaid address.
2.02.4    Conversion and Continuation of Outstanding Advances. Base Rate
Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into Eurocurrency Ratable Advances pursuant to this
Section 2.02.4 or are prepaid in accordance with Section 2.08. Each Eurocurrency
Ratable Advance shall continue as a Eurocurrency Ratable Advance until the end
of the then applicable Eurocurrency Interest Period therefor, at which time:
(a)    each such Eurocurrency Ratable Advance denominated in Dollars shall be
automatically converted into a Base Rate Advance unless (x) such Eurocurrency
Ratable Advance is or was prepaid in accordance with Section 2.08 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Eurocurrency Interest Period, such
Eurocurrency Ratable Advance continue as a Eurocurrency Ratable Advance for the
same or another Eurocurrency Interest Period; and







21



--------------------------------------------------------------------------------




(b)    each such Eurocurrency Ratable Advance denominated in an Agreed Currency
other than Dollars shall continue as a Eurocurrency Ratable Advance in the same
Agreed Currency with a Eurocurrency Interest Period of one month unless (x) such
Eurocurrency Ratable Advance is or was prepaid in accordance with Section 2.08
or (y) the Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Eurocurrency Interest
Period, such Eurocurrency Ratable Advance continue as a Eurocurrency Ratable
Advance for the same or another Eurocurrency Interest Period.
Subject to the terms of Section 2.07, the Borrower may elect from time to time
to convert all or any part of a Ratable Advance of any Type into any other Type
or Types of Advances denominated in the same or any other Agreed Currency;
provided that any conversion of any Eurocurrency Ratable Advance made on any day
other than the last day of the Eurocurrency Interest Period applicable thereto
shall be subject to Section 2.22. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Eurocurrency
Ratable Advance or continuation of a Eurocurrency Ratable Advance not later than
10:00 a.m. (Chicago time) at least one Business Day, in the case of a conversion
into a Base Rate Advance or three Business Days, in the case of a conversion
into or continuation of a Eurocurrency Ratable Advance, prior to the date of the
requested conversion or continuation, specifying:
(i)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(ii)    the aggregate amount and Type of the Ratable Advance which is to be
converted or continued, and
(iii)    the Agreed Currency of any Ratable Advance which is to be converted
into or continued as a Eurocurrency Ratable Advance and the Eurocurrency
Interest Period applicable thereto.
A Conversion/Continuation Notice may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Advances; provided
that (A) such portion is allocated ratably among the Loans comprising such
Advance and (B) the portion to which such Conversion/Continuation Notice
applies, and the remaining portion to which it does not apply, are each at least
$10,000,000 (or, in the case of Loans that are Eurocurrency Ratable Loans, the
Approximate Equivalent Amount if denominated in an Agreed Currency other than
Dollars), in each case unless such portion is comprised of Base Rate Loans.
Section 2.03.    Determination of Dollar Amounts; Required Payments. The Agent
will determine the Dollar Amount of:
(a)    each Credit Exposure denominated in an Agreed Currency other than Dollars
as of the date three Business Days prior to (i) in the case of an Advance, the
Borrowing Date or, if applicable, date of conversion/continuation of such
Advance or (ii)  in the case of a Facility LC, the date of issuance thereof, and





22



--------------------------------------------------------------------------------




(b)    all Outstanding Credit Exposures on and as of the last Business Day of
each quarter and on any other Business Day elected by the Agent in its
discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Credit Extension for which a Dollar Amount is determined on
or as of such day. If at any time the Dollar Amount of the Aggregate Outstanding
Credit Exposure (calculated, with respect to those Credit Extensions denominated
in Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such Credit Extension) exceeds 105% of the Aggregate
Commitment, the Borrower shall immediately repay Ratable Advances in an
aggregate principal amount sufficient to eliminate any such excess.
Section 2.04.    Swing Line Loans.
2.04.1.    Amount of Swing Line Loans. Each Swing Line Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make Swing Line
Loans in Dollars to the Borrower from time to time from and including the date
of this Agreement and prior to the Facility Termination Date in an aggregate
principal amount not to exceed its Pro Rata Share of the Swing Line Commitment,
provided, that the outstanding principal amount of all Swing Line Loans shall
not at any time exceed the Swing Line Commitment. Subject to the terms of this
Agreement, the Borrower may borrow and reborrow Swing Line Loans at any time
prior to the Facility Termination Date and may repay Swing Line Loans at any
time on or prior to the Facility Termination Date.
2.04.2.    Borrowing Notice. The Borrower shall deliver to the Agent and the
Swing Line Lenders irrevocable notice (a “Swing Line Borrowing Notice”) not
later than 2:00 p.m. (Chicago time) on the Borrowing Date of each Swing Line
Loan, specifying (a) the applicable Borrowing Date (which date shall be a
Business Day), and (b) the aggregate amount of the requested Swing Line Loans
which shall be an amount not less than $100,000. The Swing Line Loans shall bear
interest at the Alternate Base Rate.
2.04.3.    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loans. Not later than 4:00
p.m. (Chicago time) on the applicable Borrowing Date, each Swing Line Lender
shall make available its Swing Line Loan, in funds immediately available in
Chicago, to the Agent at its address specified pursuant to Section 9.01. The
Agent will promptly make the funds so received from the Swing Line Lenders
available to the Borrower on the Borrowing Date at the Agent’s aforesaid
address.
2.04.4.    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Borrower on or before the fifth (5th) Business Day after the
Borrowing Date for such Swing Line Loan. If not sooner paid by the Borrower,
each Swing Line Lender (a) may at any time in its sole discretion with respect
to any outstanding Swing Line Loan made by such Swing Line Lender, or (b) shall
on the fifth (5th) Business Day after the Borrowing Date of any Swing Line Loan
made by such Swing Line Lender, require each Lender (including the Swing Line
Lenders) to make a Ratable Loan in the amount of such Lender’s Pro Rata Share of
such



23



--------------------------------------------------------------------------------




Swing Line Loan (including, without limitation, any interest accrued and unpaid
thereon), for the purpose of repaying such Swing Line Loan. Not later than noon
(Chicago time) on the date of any notice received pursuant to this Section
2.04.4 prior to 10:00 a.m. (Chicago time) on such day (or not later than noon
(Chicago time) on the next Business Day in the case of any such notice received
after 10:00 a.m. (Chicago time)), each Lender shall make available its required
Ratable Loan, in funds immediately available to the Agent at its address
specified pursuant to Section 9.01. Ratable Loans made pursuant to this Section
2.04.4 shall initially be Base Rate Loans and thereafter may be continued as
Base Rate Loans or converted into Euro-currency Loans in the manner provided in
Section 2.02.4 and subject to the other conditions and limitations set forth in
this Article 2. Unless a Lender shall have notified the applicable Swing Line
Lender, prior to the making any Swing Line Loan by such Swing Line Lender, that
any applicable condition precedent set forth in Sections 3.01 or 3.02 had not
then been satisfied, each Lender’s obligation to make Ratable Loans pursuant to
this Section 2.04.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
any Swing Line Lender or any other Person, (ii) the occurrence or continuance of
a Default, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, or (iv) any other circumstances, happening or event whatsoever. In
the event that any Lender fails to make payment to the Agent of any amount due
under this Section 2.04.4, the Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Agent receives such payment from such Lender or
such obligation is otherwise fully satisfied. In addition to the foregoing, if
for any reason any Lender fails to make payment to the Agent of any amount due
under this Section 2.04.4, such Lender shall be deemed, at the option of the
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Lenders, without recourse or warranty, an undivided interest and participation
in the applicable Swing Line Loan in the amount of such Ratable Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received.
Section 2.05.    Competitive Bid Advances.
2.05.1. Competitive Bid Option. In addition to Ratable Advances pursuant to
Section 2.02 and Swing Line Loans pursuant to Section 2.04, but subject to the
terms and conditions of this Agreement, the Borrower may, as set forth in this
Section 2.05, request the Lenders, prior to the Facility Termination Date, to
make offers to make Competitive Bid Advances to the Borrower. Each Lender may,
but shall have no obligation to, make such offers and the Borrower may, but
shall have no obligation to, accept any such offers in the manner set forth in
this Section 2.05. Each Competitive Bid Advance shall be repaid by the Borrower
on the last day of the Interest Period applicable thereto.
2.05.2. Competitive Bid Quote Request. When the Borrower wishes to request
offers to make Competitive Bid Loans under this Section 2.05, it shall transmit
to the Agent by telecopy a Competitive Bid Quote Request so as to be received no
later than (a) 10:00 a.m. (Chicago time) at least five Business Days prior to
the Borrowing Date proposed therein, in the case of a Eurocurrency Auction, or
(b) 9:00 a.m. (Chicago time) at least one Business Day prior





24



--------------------------------------------------------------------------------




to the Borrowing Date proposed therein, in the case of an Absolute Rate Auction
(or, in either case, such other time or date as the Borrower and the Agent shall
have mutually agreed and shall have notified to the Lenders not later than the
date of the Competitive Bid Quote Request for the first Eurocurrency Auction or
Absolute Rate Auction for which such change is to be effective), specifying:
(i)    the proposed Borrowing Date, which shall be a Business Day, for such
Competitive Bid Advance,
(ii)    the aggregate principal amount of such Competitive Bid Advance, which
shall be $10,000,000 or a larger multiple of $5,000,000,
(iii)    whether the Competitive Bid Quotes requested are to set forth a
Competitive Bid Margin or an Absolute Rate, or both, and
(iv)    the Interest Period applicable thereto.
The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period and for a Eurocurrency Auction and an Absolute Rate Auction in a
single Competitive Bid Quote Request. No Competitive Bid Quote Request shall be
given within five (5) Business Days (or such other number of days as the
Borrower and the Agent may agree) of any other Competitive Bid Quote Request. A
Competitive Bid Quote Request that does not conform substantially to the format
of Exhibit F hereto may be rejected, and the Agent shall promptly notify the
Borrower of such rejection by facsimile.
2.05.3.    Invitation for Competitive Bid Quotes. Promptly and in any event
before the close of business on the same Business Day of receipt of a
Competitive Bid Quote Request that is not rejected pursuant to Section 2.05.2,
the Agent shall send to each of the Lenders by telecopy an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit G hereto, which
shall constitute an invitation by the Borrower to each Lender to submit
Competitive Bid Quotes offering to make the Competitive Bid Loans to which such
Competitive Bid Quote Request relates in accordance with this Section 2.05.
2.05.4.    Submission and Contents of Competitive Bid Quotes. (a) Each Lender
may, in its sole discretion, submit a Competitive Bid Quote containing an offer
or offers to make Competitive Bid Loans in response to any Invitation for
Competitive Bid Quotes. Each Competitive Bid Quote must comply with the
requirements of this Section 2.05.4 and must be submitted to the Agent by
telecopy at its offices specified in or pursuant to Section 9.01 not later than
(i) 9:00 a.m. (Chicago time) at least three Business Days prior to the proposed
Borrowing Date, in the case of a Eurocurrency Auction or (ii) 9:00 a.m. (Chicago
time) on the proposed Borrowing Date, in the case of an Absolute Rate Auction
(or, in either case upon reasonable prior notice to the Lenders, such other time
and date as the Borrower and the Agent may agree); provided that Competitive Bid
Quotes submitted by JPMCB may only be submitted if the Agent or JPMCB notifies
the Borrower of the terms of the offer or offers contained therein not later
than 15 minutes prior to the latest time at which the relevant Competitive Bid
Quotes must be submitted by the other Lenders. Subject to Article 3 and Section
6.03, any Competitive Bid



25



--------------------------------------------------------------------------------




Quote so made shall be irrevocable except with the written consent of the Agent
given on the instructions of the Borrower.
(b)    Each Competitive Bid Quote shall be in substantially the form of
Exhibit H hereto and shall in any case specify:
(i)    the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes;
(ii)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (1) may be greater than, less than
or equal to the Commitment of the quoting Lender, (2) must be at least
$5,000,000 and an integral multiple of $1,000,000, (3) may not exceed the
principal amount of Competitive Bid Loans for which offers were requested, and
(4) may be subject to a maximum limitation as to the principal amount of
Competitive Bid Loans for which offers being made by such quoting Lender may be
accepted;
(iii)    in the case of a Eurocurrency Auction, the Competitive Bid Margin
offered for each such Competitive Bid Loan;
(iv)    in the case of an Absolute Rate Auction, the Absolute Rate offered for
each such Competitive Bid Loan; and
(v)    the identity of the quoting Lender.
A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.
(c)    The Agent shall reject any Competitive Bid Quote that:
(i)    is not substantially in the form of Exhibit H hereto or does not specify
all of the information required by Section 2.05.4(b),
(ii)    contains qualifying, conditional or similar language, other than any
such language contained in Exhibit H hereto,
(iii)    proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or
(iv)    arrives after the time set forth in Section 2.05.4(a).
If any Competitive Bid Quote shall be rejected pursuant to this Section
2.05.4(c), then the Agent shall notify the relevant Lender of such rejection as
soon as practical.
2.05.5.    Notice to Borrower. The Agent shall promptly notify the Borrower of
the terms (a) of any Competitive Bid Quote submitted by a Lender that is in
accordance with Section 2.05.4 and (b) of any Competitive Bid Quote that amends,
modifies or is otherwise





26



--------------------------------------------------------------------------------




inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Agent unless such subsequent
Competitive Bid Quote specifically states that it is submitted solely to correct
a manifest error in such former Competitive Bid Quote. The Agent’s notice to the
Borrower shall specify the aggregate principal amount of Competitive Bid Loans
for which offers have been received for each Interest Period specified in the
related Competitive Bid Quote Request and the respective principal amounts and
Eurocurrency Bid Rates or Absolute Rates, as the case may be, so offered.
2.05.6.    Acceptance and Notice by Borrower. Not later than (a) 10:00 a.m.
(Chicago time) at least three Business Days prior to the proposed Borrowing
Date, in the case of a Eurocurrency Auction or (b) 10:00 a.m. (Chicago time) on
the proposed Borrowing Date, in the case of an Absolute Rate Auction (or, in
either case upon reasonable prior notice to the Lenders, such other time and
date as the Borrower and the Agent may agree), the Borrower shall notify the
Agent of its acceptance or rejection of the offers so notified to it pursuant to
Section 2.05.5; provided, however, that the failure by the Borrower to give such
notice to the Agent shall be deemed to be a rejection of all such offers. In the
case of acceptance, such notice (a “Competitive Bid Borrowing Notice”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The Borrower may accept any Competitive Bid Quote in whole or in
part; provided that:
(i)    the aggregate principal amount of each Competitive Bid Advance may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request,
(ii)    acceptance of offers may only be made on the basis of ascending
Eurocurrency Bid Rates or Absolute Rates, as the case may be, and
(iii)    the Borrower may not accept any offer that is described in
Section 2.05.4(c) or that otherwise fails to comply with the requirements of
this Agreement.
2.05.7. Allocation by Agent. If offers are made by two or more Lenders with the
same Eurocurrency Bid Rates or Absolute Rates, as the case may be, for a greater
aggregate principal amount than the amount in respect of which offers are
accepted for the related Interest Period, the principal amount of Competitive
Bid Loans in respect of which such offers are accepted shall be allocated by the
Agent among such Lenders as nearly as possible (in such multiples, not greater
than $1,000,000, as the Agent may deem appropriate) in proportion to the
aggregate principal amount of such offers. Allocations by the Agent of the
amounts of Competitive Bid Loans shall be conclusive in the absence of manifest
error. The Agent shall promptly, but in any event on the same Business Day,
notify each Lender of its receipt of a Competitive Bid Borrowing Notice and the
aggregate principal amount of such Competitive Bid Advance allocated to each
participating Lender.
Section 2.06.    Facility Fee; Reductions in Aggregate Commitment. The Borrower
agrees to pay to the Agent for the account of each Lender a facility fee (the
“Facility Fee”), which shall accrue at the Applicable Margin on the daily amount
of the Commitment of





27



--------------------------------------------------------------------------------




such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Outstanding Credit Exposure
after its Commitment terminates, then such Facility Fee shall continue to accrue
on the daily amount of such Lender’s Outstanding Credit Exposure to but
excluding the date on which such Lender ceases to have any Outstanding Credit
Exposure. Accrued Facility Fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Aggregate Commitments terminate,
commencing on the first such date to occur after the Effective Date; provided
that any Facility Fees accruing after the date on which the Aggregate
Commitments terminate shall be payable on demand. The Borrower may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders,
in the amount of $25,000,000 or a multiple of $5,000,000 in excess thereof, upon
at least three Business Days’ written notice to the Agent, which notice shall
specify the amount of any such reduction; provided, however, that the amount of
the Aggregate Commitment may not be reduced below the Dollar Amount of the
Aggregate Outstanding Credit Exposure.
Section 2.07.    Minimum Amount of Each Advance. Each Advance shall be in the
amount of $10,000,000 or a multiple of $1,000,000 in excess thereof (or the
Approximate Equivalent Amounts if denominated in an Agreed Currency other than
Dollars), provided that (a) an Advance to repay Swing Line Loans may be in the
amount of such Swing Line Loans and (b) any Base Rate Advance may be in the
amount of the unused Aggregate Available Commitment. Each Competitive Bid
Advance shall be in the amount of $5,000,000 or a multiple of $1,000,000 in
excess thereof.
Section 2.08.    Optional Principal Payments. The Borrower may from time to time
prepay, without penalty or premium, all outstanding Base Rate Advances or, in a
minimum aggregate amount of $10,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of the outstanding Base Rate Advances (in each
case including any Competitive Bid Loans bearing interest at the Alternate Base
Rate pursuant to the last sentence of Section 8.01) upon notice to the Agent not
later than 10:00 a.m. (Chicago time) on the date of such prepayment. The
Borrower may at any time prepay, without penalty or premium, all outstanding
Swing Line Loans, or, in a minimum amount of $100,000 and increments of $50,000
in excess thereof, any portion of the outstanding Swing Line Loans, with notice
to the Agent and the Swing Line Lender by 11:00 a.m. (Chicago time) on the date
of prepayment. The Borrower may from time to time prepay, subject to the payment
of any funding indemnification amounts required by Section 2.22 but without
penalty or premium, all outstanding Eurocurrency Ratable Advances, or, in a
minimum aggregate amount of $10,000,000 or any integral multiple of $1,000,000
in excess thereof (or the Approximate Equivalent Amount if denominated in an
Agreed Currency other than Dollars), any portion of the outstanding Eurocurrency
Ratable Advances upon three Business Days’ prior notice to the Agent. Except as
provided in the first sentence of this Section 2.08, Competitive Bid Loans may
not be paid prior to the last day of the applicable Interest Period. Each such
optional prepayment shall be applied to prepay ratably the Loans of the several
Lenders included in such Advance.
Section 2.09.    Changes in Interest Rate, etc. Each Base Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Ratable Advance into a





28



--------------------------------------------------------------------------------




Base Rate Advance pursuant to Section 2.02.4, to but excluding the date it is
paid or is converted into a Eurocurrency Ratable Advance pursuant to Section
2.02.4 hereof, at a rate per annum equal to the Alternate Base Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Base Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurocurrency Ratable Loan shall bear interest on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to the Eurocurrency Rate for such
day. Each Eurocurrency Bid Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Eurocurrency Bid Rate quoted by the Lender making such
Loan in accordance with Section 2.05. Each Absolute Rate Loan shall bear
interest on the outstanding principal amount thereof, for the Interest Period
applicable thereto, at a rate per annum equal to the Absolute Rate quoted by the
Lender making such Loan in accordance with Section 2.05.
Section 2.10.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.02.3 or 2.02.4, the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.05
requiring unanimous consent of the Lenders to changes in interest rates), during
the continuance of an Event of Default declare that no Ratable Advance may be
made as, converted into or continued as a Eurocurrency Ratable Advance. The
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.05 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (a) overdue principal of and interest on each
Fixed Rate Advance shall bear interest for the remainder of the applicable
Interest Period at the rate otherwise applicable to such Interest Period plus 1%
per annum and (b) overdue principal of and interest on each Base Rate Advance,
each Swing Line Loan and each Reimbursement Obligation shall bear interest at a
rate per annum equal to the Alternate Base Rate in effect from time to time plus
1% per annum.
Section 2.11.    Method of Payment. (a) Except for Loans that have been
converted into Loans of another Agreed Currency as provided in the definition of
“Eligible Currency,” each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made, and any
such amount in respect of a Loan that has been converted as described above
shall be paid in the currency into which such Loan has been converted. All
payments to be made by the Borrower hereunder in Dollars shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the Agent
at the Agent’s address specified pursuant to Section 9.01 or at any other
Domestic Lending Office of the Agent specified in writing by the Agent to the
Borrower, by 11:00 a.m. (Chicago time) on the date when due. All payments to be
made by the Borrower hereunder in any currency other than Dollars shall be made
in such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Agent, at its Eurocurrency Payment Office for such currency. All payments of
Obligations hereunder shall (except (x) repayments of Swing Line Loans and
Competitive Bid Loans, (y) Reimbursement Obligations for which the LC Issuers
have not been fully indemnified by the Lenders or (z) as otherwise specifically
required hereunder) be applied ratably by the Agent among the Lenders. Each
payment delivered to the Agent for the account of any Lender shall be delivered
promptly by the Agent to such Lender in the same type of funds that the Agent
received at (i) with respect



29



--------------------------------------------------------------------------------




to Base Rate Loans and Eurocurrency Loans denominated in Dollars, its address
specified pursuant to Section 9.01 and (b) with respect to Eurocurrency Loans
denominated in an Agreed Currency other than Dollars, in the funds received from
the Borrower at the address of the Agent’s Eurocurrency Payment Office for such
currency. Whenever any payment of principal of, or interest on, Base Rate Loans
or Absolute Rate Loans or of fees shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day. Whenever any payment of principal of, or interest on, Eurocurrency
Loans shall be due on a day which is not a Business Day, the date for payment
thereof shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time. Each reference to the Agent in this Section
2.11 shall also be deemed to refer, and shall apply equally, to the LC Issuers,
in the case of payments required to be made by the Borrower directly to the LC
Issuers pursuant to Section 2.19.6.
(b)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Loan in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Loan was made (the “Original
Currency”) no longer exists or the Borrower is not able to make payment to the
Agent for the account of the Lenders in such Original Currency, then all
payments to be made by the Borrower hereunder in such currency shall instead be
made when due in Dollars in an amount equal to the Dollar Amount (as of the date
of repayment) of such payment due, it being the intention of the parties hereto
that the Borrower take all risks of the imposition of any such currency control
or exchange regulations.
Section 2.12.    [Reserved].
Section 2.13.    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrowing Date, the Agreed Currency and
the Type thereof and any Interest Period with respect thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, (iv) the
amount of any sum received by the Agent hereunder from the Borrower and each
Lender’s share thereof and (v) the amount of any increase or decrease in the
Aggregate Commitment pursuant to Section 2.01.2 or 2.06.
(c)    The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the



30



--------------------------------------------------------------------------------




Borrower to repay the Obligations in accordance with their terms or the rights
of the Borrower to borrow in accordance with the terms and conditions of this
Agreement.
(d)    Any Lender may request that its Ratable Loans, Competitive Bid Loans or
Swing Line Loans be evidenced by Ratable Notes, Competitive Bid Notes or Swing
Line Notes, respectively. In such event, the Borrower shall prepare, execute and
deliver to such Lender such Note or Notes payable to such Lender. Thereafter,
the Loans evidenced by such Note or Notes and interest thereon shall at all
times (prior to any assignment pursuant to Section 9.06(c)) be represented by
one or more Notes payable to the payee named therein or any Assignee pursuant to
Section 9.06(c), except to the extent that any such Lender or Assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (a) and (b) above. Each
reference in this Agreement to the “Note” of such Lender shall be deemed to
refer to and include any or all of such Notes, as the context may require.
Section 2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Agreed Currencies and Types of Advances, submit Competitive Bid Quotes and to
transfer funds based on telephonic notices made by any person or persons the
Agent or any Lender in good faith believes to be acting on behalf of the
Borrower, it being understood that the foregoing authorization is specifically
intended to allow Borrowing Notices, Conversion/Continuation Notices and
Competitive Bid Quote Requests to be given telephonically. The Borrower agrees
to deliver promptly to the Agent a written confirmation signed by an Authorized
Officer, if such confirmation is requested by the Agent or any Lender, of each
telephonic notice. If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.
Section 2.15.    Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Base Rate Advance shall be payable in arrears on each Payment
Date, commencing with the first such date to occur after the Effective Date, and
at maturity. Interest accrued on each Fixed Rate Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Fixed Rate
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Fixed Rate Advance having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on each Base Rate Advance
or any Fixed Rate Advance that is bearing interest at the Alternate Base Rate
pursuant to Article 8 shall be calculated for actual days elapsed on the basis
of a 365-day or 366-day year, as the case may be. Interest on all Advances other
than Base Rate Advances and Fixed Rate Advances that bear interest at the
Alternate Base Rate pursuant to Article 8 and fees (including, without
limitation, Facility Fees and LC Fees) shall be calculated for actual days
elapsed on the basis of a 360-day year, except for interest on Eurocurrency
Ratable Advances denominated in British Pounds Sterling which shall be
calculated for actual days elapsed on the basis of a 365-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received at the place of payment prior
to noon (local time) or at such other time as shall be specified for such
payment under this Agreement.







31



--------------------------------------------------------------------------------




Section 2.16.    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Ratable Borrowing Notice, Swing Line Borrowing Notice, Competitive Bid Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder. Promptly after notice from an LC Issuer, the Agent will notify each
applicable Lender of the contents of each request for issuance of a Facility LC
hereunder. The Agent will notify each Lender of the interest rate applicable to
each Fixed Rate Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
Section 2.17.    Regulation D Compensation. If and so long as a reserve
requirement of the type described in the definition of “Reserve Requirement” is
prescribed by the Board of Governors of the Federal Reserve System (or any
successor), each Lender subject to such requirement may require the Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans, additional interest on such Eurocurrency Loan at a rate per
annum determined by such Lender that reflects the cost to such Lender of such
reserve requirement in respect of such Eurocurrency Loan but does not exceed the
excess of (a)(i) the applicable Eurocurrency Reference Rate divided by (ii) one
minus the Reserve Requirement over (b) the applicable Eurocurrency Reference
Rate. Any Lender wishing to require payment of such additional interest (x)
shall so notify the Borrower and the Agent, in which case such additional
interest on the Eurocurrency Loans of such Lender shall be payable to such
Lender at the place indicated in such notice with respect to each Interest
Period commencing at least three Business Days after such Lender gives such
notice and (y) shall notify the Borrower at least five Business Days before each
date on which interest is payable on the Eurocurrency Loans of the amount then
due it under this Section.
Section 2.18.    Non-Receipt of Funds by the Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the time on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Borrower, a rate per annum equal to the higher of the
Federal Funds Effective Rate and the interest rate applicable to the relevant
Loan. Nothing in this Section 2.18 shall be deemed to relieve any Lender from
any of its obligations hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any default by such Lender hereunder.





32



--------------------------------------------------------------------------------




Section 2.19.    Facility LCs.
2.19.1.    Issuance. Each LC Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue standby and commercial letters of credit
denominated in any Agreed Currency (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify any Facility LC issued by it (“Modify,”
and each such action a “Modification”), from time to time (including on the
Effective Date) prior to the Facility Termination Date, upon the request of the
Borrower; provided that immediately after each such Facility LC is issued or
Modified, (a) the aggregate amount of the outstanding LC Obligations shall not
exceed $600,000,000, (b) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment and (c) the aggregate amount of the outstanding
LC Obligations of any LC Issuer shall not exceed its LC Commitment. No Facility
LC shall have an expiry date later than the earlier of (x) the fifth Business
Day prior to the Facility Termination Date and (y) one year after its issuance;
provided that any Facility LC may contain an “evergreen” provision providing for
automatic renewal of such Facility LC absent advance notice by the Borrower or
the applicable LC Issuer for periods up to one year unless (A) prior to the date
specified in such Facility LC the beneficiary thereof receives notice from the
LC Issuer (or the beneficiary and the LC Issuer receive notice from the Agent)
that such Facility LC shall not be renewed or (B) the new expiry day of such
Facility LC would extend beyond the fifth Business Day prior to the Facility
Termination Date.
2.19.2.    Participations. Upon the issuance or Modification by an LC Issuer of
a Facility LC in accordance with this Section 2.19, such LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender without recourse or warranty, and each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from such LC Issuer, a participation
in such Facility LC (and each Modification thereof) and the related LC
Obligations in proportion to such Lender’s Pro Rata Share.
2.19.3.    Notice. Subject to Section 2.19.1, the Borrower shall give the
applicable LC Issuer notice prior to 10:00 a.m. (Chicago time) at least three
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing any other
proposed terms of such Facility LC. Upon receipt of such notice, the applicable
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC. The issuance or Modification by an
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Section 3.02 (and, in the case of any Facility LC issued on the
Effective Date, Section 3.01) (the satisfaction of which no LC Issuer shall have
any duty to ascertain), be subject to the condition precedent that the Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Facility LC as such LC Issuer shall
have reasonably requested in accordance with its standard practice (each, a
“Facility LC Application”). In the event of any conflict between the terms of
this Agreement and the terms of any Facility LC Application, the terms of this
Agreement shall control.







33



--------------------------------------------------------------------------------




2.19.4.    LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
actual daily undrawn stated amount under such Facility LC for each day from the
issuance date of such Facility LC to and including the later of (a) the Facility
Termination Date and (b) the expiry date of such Facility LC, such fee to be
payable in arrears on each Payment Date (the fees described in this sentence,
“LC Fees”). The Borrower shall also pay to each LC Issuer for its own account
(i) a fronting fee in an amount and payable at times to be agreed upon between
such LC Issuer and the Borrower, and (ii) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with such LC Issuer’s standard schedule for such charges as in effect
from time to time. LC Fees and, unless otherwise agreed to by the applicable LC
Issuer, fronting fees shall be payable in arrears on the third Business Day
following the last day of March, June, September and December of each year and
on the date on which the Aggregate Commitments terminate, commencing on the
first such date to occur after the Effective Date; provided that any LC Fees
accruing after the date on which the Aggregate Commitments terminate shall be
payable on demand.
2.19.5.    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any complying demand for payment under such
Facility LC, the applicable LC Issuer shall notify the Agent, and the Agent
shall promptly notify the Borrower and each other Lender, as to the amount to be
paid by such LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). Each LC Issuer shall endeavor to exercise the same care
in the issuance and administration of the Facility LCs as it does with respect
to letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by an LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default or any condition precedent whatsoever,
to reimburse the applicable LC Issuer on demand for (a) such Lender’s Pro Rata
Share of the amount of each payment made by such LC Issuer under each Facility
LC to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19.6, plus (b) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of such LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Base Rate
Advances.
2.19.6.    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by such LC Issuer upon any
drawing under any Facility LC, without presentment, demand, protest or other
formalities of any kind; provided, that the Borrower shall not be obligated to
reimburse any LC Issuer for any amounts so paid by it, and the LC Payment Date
in respect of any such reimbursement shall not be, earlier than the later of
(i) the date on which such LC Issuer is required to pay the beneficiary of such
Facility LC and (ii) (A) 12:00 noon (Chicago time) on the day that the Agent
delivers notice of a drawing under a Facility LC pursuant to Section 2.19.5, if
such notice shall have been received by the Borrower prior to 10:00 a.m.
(Chicago time) on a Business Day, or (B) if such notice has not been so



34



--------------------------------------------------------------------------------




received by the Borrower prior to such time on such date, then not later than
12:00 noon (Chicago time) on the Business Day immediately following the day that
the Borrower receives such notice; provided, further, that neither the Borrower
nor any Lender shall hereby be precluded from asserting any claim for direct
(but not consequential) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (a) the willful misconduct or gross
negligence of any LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (b) any
LC Issuer’s failure to pay under any Facility LC issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. All such amounts paid by an LC Issuer and remaining unpaid
by the Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to (i) the rate applicable to Base Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and (ii)
the sum of 1% plus the rate applicable to Base Rate Advances for such day if
such day falls after such LC Payment Date. The applicable LC Issuer will pay to
each Lender ratably in accordance with its Pro Rata Share all amounts received
by it from the Borrower for application to the payment, in whole or in part, of
the Reimbursement Obligation in respect of any Facility LC issued by such LC
Issuer, but only to the extent such Lender has made payment to such LC Issuer in
respect of such Facility LC pursuant to Section 2.19.5. Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.02.4 and the satisfaction of the
applicable conditions precedent set forth in Article 3), the Borrower may
request an Advance or a Swing Line Advance hereunder for the purpose of
satisfying any Reimbursement Obligation.
2.19.7.    Obligations Absolute. The Borrower’s obligations under Section 2.19.6
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and the Borrower’s Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its affiliates against the beneficiary of any Facility LC or any such
transferee. The responsibility of an LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. No LC
Issuer shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put any LC Issuer or any Lender under any liability to the Borrower.
Notwithstanding the foregoing, nothing in this Section 2.19.7 is intended to
limit the right of the Borrower to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.19.6.



35



--------------------------------------------------------------------------------




2.19.8.    Actions of LC Issuers. Subject to Section 2.19.7, each LC Issuer
shall be entitled to rely, and shall be fully protected in relying, upon any
Facility LC, draft, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such LC Issuer. Each Lender agrees that each LC Issuer shall
be fully justified in failing or refusing to take any action under this
Agreement unless it shall first have received such advice or concurrence of the
Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Notwithstanding any other provision of this
Section 2.19, each Lender agrees that each LC Issuer shall in all cases be fully
protected from liability to the Lenders in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and any future holders of a participation in any
Facility LC.
2.19.9.    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, such LC
Issuer or the Agent may incur (or which may be claimed against such Lender, such
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which such LC Issuer may incur by reason of or in connection with
(a) the failure of any other Lender to fulfill or comply with its obligations to
such LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any defaulting Lender) or (b) by reason of or on
account of such LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such LC Issuer, evidencing the appointment of such successor
Beneficiary; provided that the Borrower shall not be required to indemnify any
Lender, any LC Issuer or the Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (i) the
willful misconduct or gross negligence of any LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (ii) any LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC. Nothing in this Section 2.19.9 is intended to limit the
obligations of the Borrower under any other provision of this Agreement.
2.19.10.    Lenders’ Indemnification Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or such LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly



36



--------------------------------------------------------------------------------




complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.
2.19.11.    Facility LC Collateral Account. The Borrower agrees that it will,
upon the request of the Agent or the Required Lenders made during the existence
of an Event of Default and until the earlier of (a) the date on which such Event
of Default shall have been waived or cured and (b) the date on which all LC
Obligations shall have been paid in full, maintain a special collateral account
pursuant to arrangements satisfactory to the Agent (the “Facility LC Collateral
Account”) at the Agent’s office at the address specified pursuant to
Section 9.01, in the name of such Borrower but under the sole dominion and
control of the Agent, for the benefit of the Lenders and the LC Issuers and in
which such Borrower shall have no interest other than as set forth in Section
6.03. The Borrower hereby pledges, assigns and grants to the Agent, on behalf of
and for the ratable benefit of the Lenders and the LC Issuers, a security
interest in all of the Borrower’s right, title and interest in and to all funds
which may from time to time be on deposit in the Facility LC Collateral Account
(if any) to secure the prompt and complete payment and performance of the
Obligations. The Agent will invest any funds on deposit from time to time in the
Facility LC Collateral Account (if any) in certificates of deposit of JPMCB
having a maturity not exceeding 30 days. Nothing in this Section 2.19.11 shall
either obligate the Agent to require the Borrower to deposit any funds in the
Facility LC Collateral Account (if any) or limit the right of the Agent to
release any funds held in the Facility LC Collateral Account (if any) in each
case other than as required by Section 6.03.
2.19.12.    Rights as a Lender. In its capacity as a Lender, each LC Issuer
shall have the same rights and obligations as any other Lender.
2.19.13. Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the Borrower when a Facility LC is issued the rules of
the ISP shall apply to each standby Facility LC and the rules of the UCP shall
apply to each commercial Facility LC.
Section 2.20.    Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Articles 2 and 3 with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the Borrower, then the Agent
shall forthwith give notice thereof to the Borrower and the Lenders, and such
Loans shall not be denominated in such Agreed Currency but shall be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be, as Base Rate
Loans, unless (a) the Borrower notifies the Agent at least one Business Day
before such Borrowing Date that (i) it elects not to borrow on such date or (ii)
it elects to borrow on such Borrowing Date in a different Agreed Currency, as
the case may be, in which the denomination of such Loans would in the opinion of
the Agent and the Required Lenders be practicable and in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the



37



--------------------------------------------------------------------------------




related Borrowing Notice or Conversion/Continuation Notice, as the case may be,
or (b) the Borrower notifies the Agent at least three Business Days before such
Borrowing Date that it elects to borrow Eurocurrency Loans in a different Agreed
Currency on such Borrowing Date.
Section 2.21.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main Chicago office on the
Business Day preceding that on which final, non‑appealable judgment is given.
The obligations of the Borrower in respect of any sum due to any Lender or the
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender or the Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Agent, as the case may be, in the specified currency, the Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Agent, as the case may be, against such loss, and if the amount of the
specified currency so purchased exceeds the sum originally due to any Lender or
the Agent, as the case may be, in the specified currency, such Lender or the
Agent, as the case may be, agrees to remit such excess to the Borrower.
Section 2.22.    Funding Indemnification. If the Borrower makes any payment of
principal with respect to any Eurocurrency Advance on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment, conversion or otherwise, or a Eurocurrency Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender within fifteen (15) days of
demand for any loss or cost incurred by it (or by an existing or prospective
Participant in the related Loan) resulting therefrom, including, without
limitation, any loss or cost (excluding lost profits) in liquidating or
employing deposits from third parties, but excluding loss of margin for the
period after such payment or conversion or failure to borrow, prepay, convert or
continue; provided, that such Lender shall have delivered to the Borrower a
certificate as to the amount of such loss or expense, which certificate shall be
conclusive in the absence of manifest error.
Section 2.23.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.06;
(b)    the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have





38



--------------------------------------------------------------------------------




taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.05); provided that (i) a
Defaulting Lender’s Commitment may not be increased or extended without its
consent and (ii) the principal amount of, or interest or fees payable on, Loans
of such Defaulting Lender may not be reduced or excused or the scheduled date of
payment postponed as to such Defaulting Lender without such Defaulting Lender’s
consent;
(c)    if any Swing Line Obligations or LC Obligations exist at the time a
Lender becomes a Defaulting Lender then:
(i)    the Swing Line Obligations and LC Obligations of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent the sum of all non-Defaulting
Lenders’ Outstanding Credit Exposures plus such Defaulting Lender’s Swing Line
Obligations and LC Obligations does not exceed the aggregate Commitments of all
non-Defaulting Lenders;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Agent (x) first, prepay such Swing Line Obligations and (y)
second, cash collateralize for the benefit of each LC Issuer only the Borrower’s
obligations corresponding, and in an amount equal, to such Defaulting Lender’s
LC Obligations (after giving effect to any partial reallocation effected
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 6.03 for so long as such LC Obligations are outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees pursuant to Section 2.19.4 with respect to such portion
of such Defaulting Lender’s LC Obligations during the period such Defaulting
Lender’s LC Obligations are cash collateralized;
(iv)    if the LC Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.06 and Section 2.19.4 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and
(v)    if all or any portion of such Defaulting Lender’s LC Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of each LC Issuer or
any other Lender hereunder, all letter of credit fees payable under Section
2.19.4 with respect to such Defaulting Lender’s LC Obligations shall be payable
to the applicable LC Issuer until and to the extent that such LC Obligations are
reallocated and/or cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the LC Issuers shall not
be required to



39



--------------------------------------------------------------------------------




issue, amend or increase any Facility LC, unless it is or they are satisfied
that (i) all of the Defaulting Lender’s then outstanding LC Obligations will be
reallocated to non-Defaulting Lenders and/or cash collateral will be provided by
the Borrower in accordance with Section 2.23(c) and (ii) participating interests
in any newly made Swing Line Loan or any newly issued or increased Facility LC
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).
In the event that the Agent, the Borrower, each LC Issuer and each Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line
Obligations and LC Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Competitive
Bid Loans and Swing Line Loans) as the Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

 
 
ARTICLE 3
 
 
 
 
CONDITIONS
 
 



Section 3.01.    Effectiveness. This Agreement shall become effective on the
date that each of the following conditions shall have been satisfied (or waived
in accordance with Section 9.05):
(a)    receipt by the Agent of counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Agent in form satisfactory to it of
telegraphic, telecopy, telex or other written confirmation from such party of
execution of a counterpart hereof by such party);
(b)    receipt by the Agent of an opinion of John G. Shively, Assistant General
Counsel and Assistant Secretary of the Borrower, substantially in the form of
Exhibit B hereto;
(c)    receipt by the Agent of an opinion of Winston & Strawn LLP, special
counsel for the Agent, substantially in the form of Exhibit C hereto and
covering such additional matters relating to the transactions contemplated
hereby as the Required Lenders may reasonably request;
(d)    receipt by the Agent of all documents it may reasonably request relating
to the existence of the Borrower, the corporate authority for and the validity
of this Agreement and the Notes, the name, title and signature of the officer
authorized to sign on behalf of the Borrower and any other matters relevant
hereto, all in form and substance satisfactory to the Agent; and
(e)    receipt by the Agent of evidence satisfactory to it of the payment of all
principal of and interest on any loans outstanding under, and all accrued fees
under, and termination of the commitments under the Existing Agreement, which
termination shall be effected by the agreements and waivers by the applicable
parties as set forth in the final sentence of this Section 3.01.





40



--------------------------------------------------------------------------------




The Agent shall promptly notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding on all parties hereto. The
Borrower and the Lenders (constituting the “Required Lenders” as defined in the
Existing Agreement) hereby (i) agree that the “Commitments” under the Existing
Agreement shall terminate automatically upon the Effective Date without further
action by any party to the Existing Agreement and (ii) waive compliance with the
notice requirements set forth in Section 2.06 of the Existing Agreement with
respect thereto.
Section 3.02.    Each Credit Extension. The obligation of any Lender or LC
Issuer to make any Credit Extension (except as otherwise set forth in
Section 2.04.4 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans) on any applicable Credit Extension Date is subject to the
satisfaction of the following conditions:
(a)    receipt by the Agent of a Borrowing Notice or request for issuance of a
Facility LC, as appropriate;
(b)    the fact that, immediately after such Credit Extension, the Dollar Amount
of the Aggregate Outstanding Credit Exposure will not exceed the Aggregate
Commitment;
(c)    the fact that, immediately after such Credit Extension (and, if such
Credit Extension is an Advance, any payment on the date of such Advance of
Obligations with the proceeds of such Advances), the sum of (i) the greater of
(A) such Lender’s Pro Rata Share of all outstanding Swing Line Loans and (B) the
outstanding Swing Line Loans made by such Lender, plus (ii) the outstanding
Ratable Loans made by such Lender plus (iii) such Lender’s Pro Rata Share of all
LC Obligations shall not exceed the Commitment of such Lender;
(d)    the fact that, immediately before and after such Credit Extension, no
Default shall have occurred and be continuing; and
(e)    the fact that the representations and warranties of the Borrower
contained in this Agreement (except the representations and warranties set forth
in Sections 4.04(b), 4.05, 4.06, 4.07 and 4.08) shall be true in all material
respects on and as of the date of such Credit Extension.
Each Credit Extension hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Credit Extension as to the facts
specified in clauses (b), (c), (d) and (e) of this Section.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants that:
Section 4.01.    Corporate Existence and Power. The Borrower is a corporation
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except





41



--------------------------------------------------------------------------------




for such licenses, authorizations, consents and approvals whose lack could not
reasonably be expected to have a Material Adverse Effect.
Section 4.02.    Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Borrower of this Agreement and the
other Loan Documents are within the corporate powers of the Borrower, have been
duly authorized by all necessary corporate action, require no action by or in
respect of, or filing with, any governmental body, agency or official and do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the restated articles of incorporation or by‑laws of the
Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower or any of its Significant Subsidiaries or
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Significant Subsidiaries, except to the extent that such
contravention, default or Lien could not reasonably be expected to have a
Material Adverse Effect.
Section 4.03.    Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower and each other Loan Document, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
Section 4.04.    Financial Information. (a) The consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of September 30, 2013 and the
related consolidated statements of earnings, cash flows, and changes in
stockholders’ equity for the fiscal year then ended, reported on by KPMG LLP and
set forth in the Borrower’s 2013 Form 10-K, a copy of which has been made
available to each of the Lenders, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.
(b)    Since December 31, 2013 there has been no material adverse change in the
business, financial position or results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole.
Section 4.05.    Litigation. There is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
the Borrower or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could have a Material Adverse Effect.
Section 4.06.    Compliance with ERISA. Except to the extent that such waiver,
failure or liability could not reasonably be expected to have a Material Adverse
Effect, (a) to the best of the Borrower’s knowledge, each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue







42



--------------------------------------------------------------------------------




Code with respect to each Plan and is in compliance with the currently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan and (b) no member of the ERISA Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.
Section 4.07.    Environmental Matters. In the ordinary course of its business,
the Borrower conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Borrower and its Significant
Subsidiaries. On the basis of this review, the Borrower has reasonably concluded
that the liabilities and costs, including the costs of compliance, associated
with Environmental Laws, are unlikely to have a Material Adverse Effect.
Section 4.08.    Taxes. The Borrower and its Significant Subsidiaries have filed
all United States federal income Tax returns and all other Tax returns which are
required to be filed by them (inclusive of any permitted extensions) and have
paid all Taxes due pursuant to such returns or pursuant to any assessment
received by the Borrower or any Significant Subsidiary except (a) for Taxes
which are being contested in good faith and for which adequate reserves have
been established in accordance with generally accepted accounting principles or
(b) where the failure to file or pay could not reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Consolidated Subsidiaries in respect of Taxes or other
governmental charges are, in the opinion of the Borrower, adequate.
Section 4.09.    Subsidiaries. Each of the Borrower’s corporate Significant
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except for such licenses, authorizations, consents and approvals whose lack
could not reasonably be expected to have a Material Adverse Effect.
Section 4.10.    Regulatory Restrictions on Advance. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or otherwise subject to any regulatory scheme which restricts its
ability to incur debt. As of the Effective Date, not more than 25% of the value
of the assets (either of the Borrower only or of the Borrower and its
Significant Subsidiaries on a consolidated basis) is “margin stock” (as defined
in Regulation U).
Section 4.11.    Full Disclosure. All information (taken as a whole) heretofore
furnished by the Borrower to the Agent, any LC Issuer or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all such information (taken as a whole) hereafter furnished by the
Borrower to the Agent, any LC Issuer or any Lender will be, true and accurate in
all material respects on the date as of which such information is stated or
certified. The Borrower has disclosed to the Lenders in writing any and all
facts which





43



--------------------------------------------------------------------------------




materially and adversely affect or may affect (to the extent the Borrower can
now reasonably foresee), the business, operations or financial condition of the
Borrower and its Consolidated Subsidiaries, taken as a whole, or the ability of
the Borrower to perform its obligations under this Agreement, or such facts are
reflected in the financial statements and information described in
Section 4.04(a).
Section 4.12.    OFAC. Neither the Borrower nor any of its Subsidiaries is
included on the SDN List or is located, organized or resident in a Sanctioned
Country. The Borrower and its Subsidiaries are in compliance in all material
respects with all applicable anti-corruption laws and all applicable sanctions
administered by OFAC.

ARTICLE 5

COVENANTS


The Borrower agrees that, so long as any Lender has any Commitment hereunder or
any Obligations (other than unmatured indemnification and unmatured expense
reimbursement obligations) remain unpaid:
Section 5.01.    Information. The Borrower will deliver to each of the Lenders
and, if applicable, each LC Issuer which is not a Lender:
(a)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, the consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of earnings, cash flows, and changes in
stockholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in a
manner acceptable to the Securities and Exchange Commission by KPMG LLP or other
independent public accountants of nationally recognized standing (it being
understood that timely delivery of the Borrower’s annual report on Form 10-K
shall satisfy the requirement of this clause (a));
(b)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of earnings
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter and the related consolidated statement of cash flows for the
portion of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of earnings and cash flows, in comparative
form the figures for the corresponding quarter and the corresponding portion of
the Borrower’s previous fiscal year, all certified (subject to normal year‑end
adjustments) as to fairness of presentation, generally accepted accounting
principles and consistency by the chief financial officer or the chief
accounting officer of the Borrower (it being understood that timely delivery of
the Borrower’s quarterly report on Form 10-Q shall satisfy the requirement of
this clause (b));
(c)    within five days after the Chief Executive Officer, the Chief Financial
Officer or the Treasurer of the Borrower obtains knowledge of any Default, if
such Default is



44



--------------------------------------------------------------------------------




then continuing, a certificate of such officer setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;
(d)    promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
(e)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S‑8 or
its equivalent) and reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;
(f)    if and when any member of the ERISA Group (i) receives notice from the
PBGC under Title IV of ERISA of an intent to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or appoint a
trustee to administer any Plan, a copy of such notice; (ii) applies for a waiver
of the minimum funding standard under Section 412 of the Internal Revenue Code,
a copy of such application; or (iii) gives notice of intent to terminate any
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; and
(g)    from time to time such additional information regarding the financial
position or business of the Borrower and its Significant Subsidiaries as the
Agent, at the request of any Lender, may reasonably request, including, without
limitation, information necessary to carry out “know your customer”
requirements.
Information required to be delivered pursuant to Sections 5.01(a), 5.01(b),
5.01(d) or 5.01(e) above shall be deemed to have been delivered on the date on
which the Borrower posts such information on the Borrower’s website on the
Internet at the website address at www.gotoemerson.com, at
sec.gov/edaux/searches.htm or at another website identified in a notice
delivered to the Lenders (and, if applicable, any LC Issuer which is not a
Lender) and accessible by the Lenders (or such LC Issuer) without charge;
provided that the Borrower shall deliver paper copies of the information
referred to in Sections 5.01(a), 5.01(b), 5.01(d) or 5.01(e) to any Lender (and,
if applicable, any LC Issuer which is not a Lender) which requests such
delivery.
Section 5.02.    Payment of Obligations. The Borrower will pay and discharge,
and will cause each Significant Subsidiary to pay and discharge, at or before
maturity, all its material obligations and liabilities (including, without
limitation, Tax liabilities and claims of materialmen, warehousemen and the like
which if unpaid might by law give rise to a Lien), except (a) for obligations
and liabilities which are contested in good faith by appropriate proceedings or
(b) where the failure to pay or discharge such obligations and liabilities could
not reasonably be expected to have a Material Adverse Effect, and will maintain,
and will cause each Significant Subsidiary to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.
Section 5.03.    Maintenance of Property; Insurance. (a) The Borrower will keep,
and will cause each Significant Subsidiary to keep, all material property
necessary in its business in good working order and condition, ordinary wear and
tear, casualty and condemnation excepted.



45



--------------------------------------------------------------------------------




(b)    Subject to the normal operation of Borrower’s corporate insurance
program, including, without limitation, deductibles and self insured retention,
the Borrower will, and will cause each of its Significant Subsidiaries to,
maintain (either in the name of the Borrower or in such Significant Subsidiary’s
own name) with financially sound and responsible insurance companies, insurance
on all its properties in at least such amounts, against at least such risks and
with such risk retention as are usually maintained, insured against or retained,
as the case may be, in the same general area by companies of established repute
engaged in the same or a similar business; and will furnish to the Lenders (and,
if applicable, any LC Issuer which is not a Lender), upon request from the
Agent, information presented in reasonable detail as to the insurance so
carried.
Section 5.04.    Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect its corporate existence; provided that nothing in
this Section 5.04 shall prohibit a transaction expressly permitted by Section
5.06.
Section 5.05.    Compliance with Laws. The Borrower will comply, and cause each
Significant Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except (a) where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or (b) where the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.
Section 5.06.    Mergers and Sales of Assets. The Borrower will not consolidate
or merge with or into any other Person or sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any other Person, unless (a) either
the Borrower shall be the continuing corporation, or the successor corporation
(if other than the Borrower) shall be a corporation organized and existing under
the laws of the United States and such corporation shall expressly assume the
due and punctual payment of the principal of, and interest on, the Loans and the
Reimbursement Obligations in accordance with the Loan Documents, and the due and
punctual performance and observance of all of the covenants and agreements
contained in the Loan Documents to be performed by the Borrower, and
(b) immediately after such merger or consolidation, or such sale, lease or other
transfer, no Default shall have occurred and be continuing.
Section 5.07.    Use of Proceeds. The proceeds of the Credit Extensions will be
used by the Borrower for general corporate purposes. None of such proceeds will
be used, directly or indirectly, (a) in any manner which would violate or cause
any Lender to be in violation of Regulation U or (b) to finance the acquisition
of more than 50% of the outstanding voting “margin stock” (within the meaning of
Regulation U) of any Person, which acquisition has not been approved and
recommended by the board of directors (or functional equivalent thereof) of such
Person.
Section 5.08.    Negative Pledge. Neither the Borrower nor any Significant
Subsidiary will create, assume or suffer to exist any Lien on any asset now
owned or hereafter acquired by it, except:







46



--------------------------------------------------------------------------------




(a)    Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement;
(b)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event;
(c)    any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset, provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;
(d)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;
(e)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;
(f)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that such Debt is not increased and is not secured by any
additional assets;
(g)    Liens arising in the ordinary course of its business (including, without
limitation, Liens on assets securing Debt, interest on which is exempt from
federal income tax (“Exempt Debt”); Liens for taxes, assessments or government
charges; Liens arising out of the existence of judgments not constituting an
Event of Default; statutory and contractual landlords’ liens under leases; Liens
in favor of customs and revenue authorities arising as a matter of law to secure
the payment of customs duties; and Liens arising out of claims under any
Environmental Law provided such Liens are being contested in good faith) which
(i) do not secure Debt (other than Exempt Debt) or Derivatives Obligations and
(ii) do not in the aggregate materially detract from the value or materially
impair the use of the assets of the Borrower and its Subsidiaries, taken as a
whole;
(h)    Liens securing Derivatives Obligations, provided that the aggregate
amount of assets subject to such Liens may at no time exceed $300,000,000; and
(i)    Liens not otherwise permitted by the foregoing clauses of this Section
securing obligations (whether or not constituting Debt) in an aggregate
principal or face amount at any date not to exceed 25% of Consolidated Total
Assets.
Section 5.09.    OFAC. The Borrower will not knowingly use the proceeds of any
Loans to fund any activities or business (a) of or with any individual or entity
that is included on the SDN List or (b) in, or with the government of, any
Sanctioned Country, except in the case of (a) or (b) to the extent licensed by
OFAC or otherwise authorized under U.S. law. The Borrower shall maintain and
implement written policies and procedures reasonably designed to promote
compliance with all applicable laws, regulations, and executive orders relating
to economic sanctions programs administered by OFAC.



47



--------------------------------------------------------------------------------





ARTICLE 6

DEFAULTS


Section 6.01.    Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
(a)    the Borrower shall fail to pay, (i) within two Business Days after the
due date thereof, any principal of any Loan or any Reimbursement Obligation, or
(ii) within five Business Days after the due date thereof, any interest, any
fees or any other amount payable hereunder;
(b)    the Borrower shall fail to observe or perform any covenant contained in
Section 5.06;
(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clause (a) or (b)
above) for 30 days after notice thereof has been given to the Borrower by the
Agent at the request of any Lender;
(d)    any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);
(e)    any event or condition shall occur which results in the acceleration of
the maturity of any Material Debt or, following the stated maturity of any
Material Debt, the Borrower shall fail to pay such Material Debt within two
Business Days after the expiration of the period of grace or cure, if any,
provided in the instrument or agreement under which such Material Debt was
created;
(f)    the Borrower or any Significant Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(g)    an involuntary case or other proceeding shall be commenced against the
Borrower or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

48



--------------------------------------------------------------------------------




(h)    any member of the ERISA Group sponsoring a Material Plan shall fail to
pay when due an amount or amounts aggregating in excess of $200,000,000 which it
shall have become liable to pay under Title IV of ERISA with respect to such
Material Plan; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $200,000,000;
(i)    final judgments or orders for the payment of money in an aggregate amount
exceeding $200,000,000 shall be entered against the Borrower or any Significant
Subsidiary by a court or courts having jurisdiction in the premises and such
judgments or orders shall not have been appealed in good faith (and execution of
such judgments stayed during such appeal) or otherwise paid, bonded or otherwise
stayed or discharged by the Borrower or such Significant Subsidiary within the
time period permitted by applicable law for the filing of an appeal for such
judgment or the taking of such other action; or
(j)    any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) (excluding, for this purpose,
the Borrower and its Subsidiaries and any employee benefit plan of the Borrower
or its Subsidiaries), shall have acquired beneficial ownership (within the
meaning of Rule 13d‑3 promulgated by the Securities and Exchange Commission
under said Act) of 50% or more of the then outstanding shares of common stock of
the Borrower; or a majority of the seats (other than vacant seats) on the board
of directors of Borrower shall at any time be occupied by persons who were
neither nominated by the management of Borrower nor appointed by directors so
nominated.
Section 6.02.    Notice of Default. The Agent shall give notice to the Borrower
under Section 6.01(c) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.
Section 6.03.    Acceleration; Facility LC Collateral Account. (a) If any Event
of Default described in Section 6.01(f) or 6.01(g) occurs with respect to the
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Agent, any LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Agent an amount in immediately
available funds, which funds shall be held in the Facility LC Collateral
Account, equal to the difference between (x) the amount of LC Obligations at
such time, less (y) the amount on deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”). If any other Event of Default occurs and is
continuing, the Agent shall (i) if requested by Lenders having more than 50% of
the Aggregate Commitment, by notice to the Borrower terminate or suspend the
obligations of the Lenders to make Loans hereunder and the



49



--------------------------------------------------------------------------------




obligation and power of the LC Issuers to issue Facility LCs, or (ii) if
requested by Lenders holding more than 50% of the Aggregate Outstanding Credit
Exposure, (A) declare the Obligations to be due and payable, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (B) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay all or any portion of the Collateral
Shortfall Amount, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Agent such amount, which funds shall be
deposited in the Facility LC Collateral Account.
(b)    If at any time while any Event of Default is continuing, the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand (and Agent shall make such demand upon request
of any LC Issuer) on the Borrower to pay all or any portion of the Collateral
Shortfall Amount, and the Borrower will, forthwith upon such demand and without
any further notice or act, pay to the Agent such amount, which funds shall be
deposited in the Facility LC Collateral Account.
(c)    The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of any
accrued and unpaid Obligations.
(d)    At any time while any Event of Default is continuing, neither the
Borrower nor any Person claiming on behalf of or through the Borrower shall have
any right to withdraw any of the funds held in the Facility LC Collateral
Account. After any accrued and unpaid Obligations have been paid in full and the
Aggregate Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

ARTICLE 7

THE AGENT


Section 7.01.    Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the Notes as are delegated to the
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto.
Section 7.02.    Agent and Affiliates. JPMCB shall have the same rights and
powers under this Agreement as any other Lender and may exercise or refrain from
exercising the same as though it were not the Agent, and JPMCB and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or affiliate of the
Borrower as if it were not the Agent.
Section 7.03.    Action by Agent. The obligations of the Agent hereunder are
only those expressly set forth herein. Without limiting the generality of the
foregoing, the Agent shall not be required to take any action with respect to
any Default, except as expressly provided in Article 6.



50



--------------------------------------------------------------------------------




Section 7.04.    Consultation with Experts; Reliance. The Agent may consult with
legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts. The Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
reasonably believed by it to be genuine and to have been signed or sent by the
proper Person.
Section 7.05.    Liability of Agent. Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
(x) deemed to have knowledge of any Default unless and until written notice
thereof is given to the Agent by the Borrower or a Lender or (y) liable for any
action taken or not taken by it in connection herewith (a) with the consent or
at the request of the Required Lenders (or, when expressly required hereby, all
or a different proportion of the Lenders) or (b) in the absence of its own gross
negligence or willful misconduct. Neither the Agent nor any of its affiliates
nor any of their respective directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with this Agreement or
any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of the Borrower; (iii) the satisfaction of any condition
specified in Article 3, except receipt of items required to be delivered to the
Agent; or (iv) the validity, effectiveness or genuineness of this Agreement, the
Notes or any other instrument or writing furnished in connection herewith. The
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile transmission or similar writing) believed by it to be genuine
or to be signed by the proper party or parties. Without limiting the generality
of the foregoing, the use of the term “agent” in this Agreement with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Agent or any of its
Affiliates in any capacity.
Section 7.06.    Indemnification. Each Lender shall, ratably in accordance with
its Commitment, indemnify the Agent, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from such
indemnitees’ gross negligence or willful misconduct) that such indemnitees may
suffer or incur in connection with this Agreement or any action taken or omitted
by such indemnitees hereunder.
Section 7.07.    Sub-Agents and Affiliates. The Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections
in this Article 7 shall apply to any such sub-agent and to the Related Parties





51



--------------------------------------------------------------------------------




of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agent shall be permitted from
time to time to designate one of its Affiliates to perform the duties to be
performed by the Agent hereunder solely with respect to Loans and Borrowings
denominated in Agreed Currencies other than Dollars. The provisions of this
Article 7 shall apply to any such Affiliate mutatis mutandis.
Section 7.08.    Credit Decision. Each Lender and each LC Issuer acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each LC Issuer also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under this Agreement.
Section 7.09.    Successor Agent. The Agent may resign at any time by giving
notice thereof to the Lenders, the LC Issuers and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, upon the approval of
Borrower (which approval shall not be unreasonably withheld or delayed) to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent gives notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be a
commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $50,000,000. Upon the acceptance of its appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent.
Section 7.10.    Agent’s Fees. The Borrower shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and the Agent.
Section 7.11.    Co-Arranger; Syndication Agent; Documentation Agent; Senior
Managing Agent. None of the Lenders identified on the facing page of this
Agreement as a “co-arranger”, “joint book manager”, “syndication agent”,
“documentation agent” or “senior managing agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified as a “co-arranger”, “syndication agent”,
“documentation agent” or “senior managing agent” shall have or be deemed to have
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Lenders so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

ARTICLE 8

CHANGE IN CIRCUMSTANCES







52



--------------------------------------------------------------------------------




Section 8.01.    Basis for Determining Interest Rate Inadequate or Unfair. If on
or prior to the first day of any Interest Period for any Eurocurrency Loan in
any Agreed Currency:
(a)    the Agent is advised by Lenders having 50% or more of the aggregate
amount of the Commitments that deposits in such Agreed Currency (in the
applicable amounts) are not being offered to such Lenders in the relevant market
for such Interest Period, or
(b)    Lenders having 50% or more of the aggregate amount of the Commitments
advise the Agent that the Eurocurrency Rate for such Agreed Currency, as
determined by the Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Eurocurrency Loans in such Agreed Currency for such
Interest Period,
the Agent shall forthwith give notice thereof to the Borrower and the Lenders,
whereupon until the Agent notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (i) the obligations of the Lenders to
make Eurocurrency Loans in such Agreed Currency or to continue or convert
outstanding Loans as or into Eurocurrency Loans in such Agreed Currency shall be
suspended and (ii) each outstanding Eurocurrency Loan in such Agreed Currency
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the Agent at
least two Business Days before the date of any Eurocurrency Advance in the
applicable Agreed Currency for which a Borrowing Notice has previously been
given that it elects not to borrow on such date (x) if such Eurocurrency Advance
in such Agreed Currency is a Ratable Advance, such Advance shall instead be made
as a Base Rate Advance and (y) if such Eurocurrency Advance in such Agreed
Currency is a Eurocurrency Bid Rate Advance, the Eurocurrency Bid Rate Loans
comprising such Advance shall bear interest for each day from and including the
first day to but excluding the last day of the Interest Period applicable
thereto at the Alternate Base Rate for such day.
Section 8.02.    Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Eurocurrency Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Eurocurrency Lending Office) to make, maintain or fund its Eurocurrency Loans in
any Agreed Currency and such Lender shall so notify the Agent, the Agent shall
forthwith give notice thereof to the other Lenders and the Borrower, whereupon
until such Lender notifies the Borrower and the Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurocurrency Loans in such Agreed Currency, or to convert outstanding Loans
into Eurocurrency Loans in such Agreed Currency or continue outstanding Loans as
Eurocurrency Loans in such Agreed Currency shall be suspended. Before giving any
notice to the Agent pursuant to this Section, such Lender shall designate a
different Eurocurrency Lending Office if such designation will avoid the need
for giving such notice and will not, in the judgment of such Lender, be
otherwise significantly disadvantageous to such Lender. If such notice is given,
each Eurocurrency Loan of such Lender in the applicable Agreed Currency then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Eurocurrency Loan in such
Agreed Currency if such Lender may lawfully



53



--------------------------------------------------------------------------------




continue to maintain and fund such Loan as a Eurocurrency Loan in such Agreed
Currency to such day or (ii) immediately if such Lender shall determine that it
may not lawfully continue to maintain and fund such Loan as a Eurocurrency Loan
in such Agreed Currency to such day. Interest and principal on any such Base
Rate Loan shall be payable on the same dates as, and on a pro rata basis with,
the interest and principal payable on the related Eurocurrency Loans in the
applicable Agreed Currency of the other Lenders.
Section 8.03.    Increased Cost. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any Reserve Requirements imposed pursuant to Section 2.17) or any LC Issuer; or
(ii)    impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) by
an amount deemed by such Lender or such LC Issuer to be material or to increase
the cost to such Lender, such LC Issuer or such other Recipient of participating
in, issuing or maintaining any Letter of Credit by an amount deemed by such
Lender or such LC Issuer to be material or to reduce the amount of any sum
received or receivable by such Lender, such LC Issuer or such other Recipient
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Lender or such LC Issuer to be material, then, upon request of such Lender,
LC Issuer or other Recipient, the Borrower will pay to such Lender, such LC
Issuer or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such LC Issuer or such other Recipient,
as the case may be, for such material additional costs incurred or reduction
suffered.
(b)    If any Lender or any LC Issuer determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such LC Issuer’s capital or on
the capital of such Lender’s or such LC Issuer’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such LC
Issuer, to a level below that which such Lender or such LC Issuer or such
Lender’s or such LC Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such LC Issuer’s
policies and the policies of such Lender’s or such LC Issuer’s holding company
with respect to capital adequacy and liquidity) by an amount deemed by such
Lender or such LC Issuer to be material, then from time to time the Borrower
will pay to such Lender or such LC Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such LC Issuer or such
Lender’s or such LC Issuer’s holding company for any such material reduction
suffered.
(c)    A certificate of a Lender or such LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or such LC Issuer or its holding
company, as



54



--------------------------------------------------------------------------------




the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such LC Issuer, as the case may be, the amount
shown as due on any such certificate within 15 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or t such LC Issuer’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or a LC Issuer
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such LC Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such LC Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof .
Section 8.04.    Taxes.
(a)    Defined Terms. For purposes of this Section 8.04, the term “Lender”
includes any LC Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
payment by a withholding agent, then the applicable withholding agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant governmental authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall jointly and severally
indemnify each Recipient, within 15 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent



55



--------------------------------------------------------------------------------




manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.06(b) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant governmental authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a governmental authority pursuant to this Section 8.04, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such governmental authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 8.04(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower.
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;









56



--------------------------------------------------------------------------------




(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or


(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and





57



--------------------------------------------------------------------------------




(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (or credit in
lieu of a refund) of any Taxes as to which it has been indemnified pursuant to
this Section 8.04 (including by the payment of additional amounts pursuant to
this Section 8.04), it shall pay to the indemnifying party an amount equal to
such refund or credit in lieu of a refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund or credit in lieu of a refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant governmental authority with respect to such refund
or credit in lieu of a refund). Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (h) (plus any penalties, interest or other
charges imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund or credit in lieu of a refund
to such governmental authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 8.04 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.





58



--------------------------------------------------------------------------------




Section 8.05.    Base Rate Loans Substituted for Affected Eurocurrency Loans. If
(a) the obligation of any Lender to make, or to continue or convert outstanding
Loans as or to, Eurocurrency Loans in any Agreed Currency has been suspended
pursuant to Section 8.01 or (b) any Lender has demanded compensation under
Section 8.03 or 8.04 with respect to its Eurocurrency Loans in any Agreed
Currency, and in any such case the Borrower shall, by at least five Business
Days’ prior notice to such Lender through the Agent, have elected that the
provisions of this Section shall apply to such Lender, then, unless and until
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, all Loans which would
otherwise be made by such Lender as (or continued as or converted to)
Eurocurrency Loans in such Agreed Currency shall instead be Base Rate Loans on
which interest and principal shall be payable contemporaneously with the related
Eurocurrency Loans in such Agreed Currency of the other Lenders. If such Lender
notifies the Borrower that the circumstances giving rise to such suspension or
demand for compensation no longer exist, the principal amount of each such Base
Rate Loan shall be converted into a Eurocurrency Loan in the applicable Agreed
Currency on the first day of the next succeeding Interest Period applicable to
the related Eurocurrency Loans in such Agreed Currency of the other Lenders.
Section 8.06.    Mitigation of Obligations.
(a)    Designation of a Different Lending Office. If any Lender or LC Issuer
requests compensation under Section 8.03, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, LC Issuer or any
governmental authority for the account of any Lender or LC Issuer pursuant to
Section 8.04, then such Lender or such LC Issuer shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such LC Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 8.03 or 8.04, as the
case may be, in the future, and (ii) would not subject such Lender or such LC
Issuer to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such LC Issuer. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    Substitution of Lenders. If any Lender (i) has demanded compensation
pursuant to Section 8.03 or 8.04 or (ii) becomes a Defaulting Lender, then the
Borrower shall have the right to designate an Assignee which is not an affiliate
of the Borrower to purchase for cash, pursuant to an Assignment and Assumption
Agreement substantially in the form of Exhibit D hereto, the Outstanding Credit
Exposure and Commitment of such Lender and to assume all of such Lender’s other
rights and obligations hereunder without recourse to or warranty by such Lender,
for a purchase price equal to the principal amount of all of such Lender’s
Outstanding Credit Exposure plus the compensation then due and payable pursuant
to Section 8.03 or 8.04.

ARTICLE 9


MISCELLANEOUS









59



--------------------------------------------------------------------------------




Section 9.01.    Notices; Electronic Communications. (a) All notices, requests
and other communications to any party hereunder shall be in writing (including
bank wire, facsimile transmission or similar writing) and shall be given to such
party: (i) in the case of the Borrower or the Agent, at its address or facsimile
number set forth on the signature pages hereof, (ii) in the case of any Lender,
at its address or facsimile number set forth in its Administrative Questionnaire
or (iii) in the case of any party, such other address or facsimile number as
such party may hereafter specify for the purpose by notice to the Agent and the
Borrower. Each such notice, request or other communication shall be effective
(A) if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (B) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (C) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Agent under Article 2 or Article 8 shall not be effective until
received.
(b)    In addition to the foregoing, notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that the foregoing shall not apply to notices to any Lender or any LC
Issuer pursuant to Article 2 (in which case such Lender shall be entitled to
receive hard copies of such notices or communications) if such Lender or such LC
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Article by electronic communication. The Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor; provided, further, that
the Agent, the Borrower or any Lender party hereto may specify multiple e-mail
addresses for receipt of any notices or communications by such means, and
receipt by any one of such multiple e-mail addressees as set forth above shall
be deemed to have been received by the Agent, the Borrower or such Lender, as
the case may be.
(c)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto or, in
the case of any Lender, by notice to the Agent and the Borrower.
Section 9.02.    No Waivers. No failure or delay in exercising any right, power
or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the



60



--------------------------------------------------------------------------------




exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 9.03.    Expenses; Indemnification. (a) The Borrower shall pay (i) all
reasonable out‑of‑pocket expenses of the Agent, including reasonable fees and
disbursements of special counsel for the Agent, in connection with the
preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all reasonable out‑of‑pocket expenses
incurred by the Agent, each LC Issuer and each Lender, including the reasonable
fees and disbursements of counsel, in connection with such Event of Default and
collection, bankruptcy, insolvency and other enforcement proceedings resulting
therefrom.
(b)    The Borrower agrees to indemnify the Agent, each LC Issuer and each
Lender, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
threatened relating to or arising out of this Agreement or any Commitment
hereunder or any actual or proposed use of proceeds of Credit Extensions
hereunder; provided that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, any Loan or Facility LC or the use of the proceeds thereof; provided
that, nothing in this clause (c) shall relieve the Borrower of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
Section 9.04.    Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set‑off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest then due and
payable with respect to any Credit Extension (other than payments of principal
or interest on Competitive Bid Loans at a time when no Event of Default is
continuing) held by it which is greater than the proportion received by any
other Lender in respect of the aggregate amount of principal and interest then
due and payable with respect to any Credit Extension (other than payments of
principal or interest on Competitive Bid Loans at a time when no Event of
Default is continuing) held by such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the Credit
Extensions (other than payments of principal or interest on Competitive Bid
Loans at a time when no Event of Default is continuing) held by the other
Lenders, and such other adjustments shall be made, as may be required so that
all such payments of principal and interest then due



61



--------------------------------------------------------------------------------




and payable with respect to the Credit Extensions (other than payments of
principal or interest on Competitive Bid Loans at a time when no Event of
Default is continuing) held by the Lenders shall be shared by the Lenders pro
rata; provided that nothing in this Section shall impair the right of any Lender
to exercise any right of set‑off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness hereunder. The Borrower agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Credit Extension, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set‑off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Borrower in the amount of such
participation.
Section 9.05.    Amendments and Waivers. Any provision of this Agreement or the
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by the Borrower and the Required Lenders (or
the Agent with the consent of the Required Lenders); provided that no such
amendment or waiver shall:
(a)    (x) unless signed by all the Lenders directly affected thereby, (i)
increase or decrease the Commitment of any Lender (except for a ratable decrease
in the Commitments of all the Lenders and except for an increase in the
Commitments in accordance with Section 2.01.2) or subject any Lender to any
additional obligation, (ii) reduce the principal of or, except as set forth in
Section 2.10, rate of interest on any Loan or any Reimbursement Obligation or
any fees hereunder or (iii) postpone the date fixed for any payment of principal
of or interest on any Loan or Reimbursement Obligation or any fees hereunder or
for the termination of any Commitment or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or (y) unless signed by each
Lender, (i) change the percentage of the Commitments or the Aggregate
Outstanding Credit Exposure which shall be required for the Lenders or any of
them to take any action under this Section or any other provision of this
Agreement, (ii) change Section 9.04 in a manner that would alter the pro rata
sharing of payments required thereby or (iii) change any of the provisions of
this Section; or
(b)    unless signed by a Designated Lender or its Designating Lender, subject
such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Lenders hereunder are similarly
affected).
No amendment of any provision of this Agreement affecting the rights or duties
of the Agent shall be effective without the written consent of the Agent, no
amendment of any provision relating to any LC Issuer shall be effective without
the written consent of such LC Issuer, no amendment of any provision of this
Agreement relating to any Swing Line Lender or any Swing Line Loans shall be
effective without the written consent of the applicable Swing Line Lenders and
no amendment, waiver or modification of Section 2.23 shall be effective without
the written consent of the Agent, each LC Issuer and each Swing Line Lender.
Section 9.06.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders.



62



--------------------------------------------------------------------------------




(b)    Any Lender may at any time grant to one or more banks or other
institutions (each a “Participant”) participating interests in its Commitment or
any or all of its Outstanding Credit Exposure. In the event of any such grant by
a Lender of a participating interest to a Participant, whether or not upon
notice to the Borrower and the Agent, such Lender shall remain responsible for
the performance of its obligations hereunder, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided that such participation agreement may provide that such
Lender will not agree to any modification, amendment or waiver of this Agreement
described in Section 9.05(a)(x)(i), (ii), or (iii) without the consent of the
Participant. The Borrower agrees that each Participant shall, be entitled to the
benefits of Article 8 (in the case of Section 8.04, subject to the requirements
and limitations therein, including the requirements under Section 8.04(g) (it
being understood that the documentation required under Section 8.04(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 8.06 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 8.03 or Section 8.04, with respect to any participation, than its
participating Lender would have been entitled to receive. Each Lender that sells
a participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
8.06(b) with respect to any Participant. An assignment or other transfer which
is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.
(c)    Any Lender may at any time assign to one or more banks or other
institutions (each an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment of not less than $10,000,000) of all, of its rights and
obligations under this Agreement and any Loan Document, and such Assignee shall
assume such rights and obligations, pursuant to an Assignment and Assumption
Agreement in substantially the form of



63



--------------------------------------------------------------------------------




Exhibit D hereto executed by such Assignee and such transferor Lender, with (and
subject to) the subscribed consent of the Borrower, the Agent and each LC
Issuer; provided that (i) if an Assignee is an affiliate of such transferor
Lender or was a Lender immediately prior to such assignment, such consents may
not be unreasonably withheld and (ii) the Borrower’s consent shall not be
required if an Event of Default has occurred and is continuing; and provided,
further, that such assignment may, but need not, include rights of the
transferor Lender in respect of outstanding Competitive Bid Loans. Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be a Lender party to
this Agreement with respect to the interest assigned and shall have all the
rights and obligations of a Lender with a Commitment as set forth in such
instrument of assumption, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to the Assignee. In connection with any such assignment (other than an
assignment to an affiliate of the transferor Lender), the transferor Lender
shall pay to the Agent an administrative fee for processing such assignment in
the amount of $3,500. The Assignee shall deliver to the Borrower and the Agent
the forms required by Section 8.04(g). The Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. Notwithstanding anything herein to the contrary,
no Assignee, with respect to which the Borrower shall not have provided consent
to the applicable assignment, shall be entitled to receive any greater payment
under Section 8.03 or 8.04, with respect to any Commitments or Loans, than its
assigning Lender would have been entitled to receive.
(d)    Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Note, if any, to a Federal Reserve Bank. No such
assignment shall release the transferor Lender from its obligations hereunder.
Section 9.07.    Designated Lenders. (a) Subject to the provisions of this
Section 9.07(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Ratable Loans and/or Competitive Bid
Loans to be made by such Lender pursuant to this Agreement; provided that such
designation shall not be effective unless the Borrower and the Agent consent
thereto, which consent shall not be unreasonably withheld. When a Lender and its
Eligible Designee shall have signed an agreement substantially in the form of
Exhibit E hereto (a “Designation Agreement”) and the Borrower and the Agent
shall have signed their respective consents thereto, such Eligible Designee
shall become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit such Designated Lender to
provide all or a portion of the Ratable Loans and/or Competitive Bid



64



--------------------------------------------------------------------------------




Loans to be made by such Designating Lender pursuant to Section 2.01 or 2.03,
and the making of such Ratable Loans and/or Competitive Bid Loans or portions
thereof shall satisfy the obligation of the Designating Lender to the same
extent, and as if, such Ratable Loans and/or Competitive Bid Loans or portion
thereof were made by the Designating Lender. As to any Ratable Loans and/or
Competitive Bid Loans or portion thereof made by it, each Designated Lender
shall have all the rights that a Lender making such Ratable Loans and/or
Competitive Bid Loans or portion thereof would have had under this Agreement and
otherwise; provided that (x) its voting rights under this Agreement shall be
exercised solely by its Designating Lender and (y) its Designating Lender shall
remain solely responsible to the other parties hereto for the performance of its
obligations under this Agreement, including its obligations in respect of the
Ratable Loans and/or Competitive Bid Loans or portion thereof made by it. No
additional Note shall be required to evidence Ratable Loans and/or Competitive
Bid Loans or portions thereof made by a Designated Lender; and the Designating
Lender shall be deemed to hold its Note, if any, as agent for its Designated
Lender to the extent of the Ratable Loans and/or Competitive Bid Loans or
portion thereof funded by such Designated Lender. Each Designating Lender shall
act as administrative agent for its Designated Lender and give and receive
notices and other communications on its behalf. Any payments for the account of
any Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and neither the Borrower nor the Agent shall be
responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (i) with notice to, but without the prior
written consent of the Borrower or the Agent, assign all or portions of its
interest in any Ratable Loans and/or Competitive Bid Loans to its Designating
Lender or to any financial institutions consented to by the Borrower and the
Agent providing liquidity and/or credit facilities to or for the account of such
Designated Lender to support the funding of Ratable Loans and/or Competitive Bid
Loans or portions thereof made by such Designated Lender and (ii) disclose on a
confidential basis any non-public information relating to its Ratable Loans
and/or Competitive Bid Loans or portions thereof to any rating agency,
commercial paper dealer or provider of any guarantee, surety, credit or
liquidity enhancement to such Designated Lender to the extent permitted by
Section 9.09.
(b)    Each party to this Agreement agrees that it will not institute against,
or join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after all outstanding senior indebtedness of such Designated
Lender is paid in full. The Designating Lender for each Designated Lender agrees
to indemnify, save, and hold harmless each other party hereto for any loss,
cost, damage and expense arising out of its inability to institute any such
proceeding against such Designated Lender. This Section 9.07(b) shall survive
the termination of this Agreement.
Section 9.08.    Collateral. Each of the Lenders represents to the Agent and
each of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
Section 9.09.    Confidentiality. The Agent, the LC Issuers and the Lenders each
agree to hold any confidential information which it may receive from the
Borrower in connection with





65



--------------------------------------------------------------------------------




this Agreement (“Information”) in confidence, except for disclosure (a) to its
affiliates and to the Agent and any other Lender and their respective
affiliates, (b) to legal counsel, accountants, and other advisors to such Lender
or to a Participant or Assignee to which disclosure would be permitted under
clause (f)(ii) below (it being understood that, to the extent such Persons do
not have fiduciary duties of confidentiality to the Agent, the LC Issuer or the
Lender making such disclosure, such Persons will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (c) to regulatory officials, (d) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (e) in
connection with any legal proceeding relating hereto or to the exercise of
remedies or the enforcement or rights hereunder, (f)(i) to its actual or
prospective contractual counterparties in swap agreements relating to the
Borrower and its obligations or to legal counsel, accountants and other advisors
to such counterparties or (ii) to prospective Participants and Assignees, in
each case that agree in writing to be bound by this Section 9.09 or similar
confidentiality provisions, (g) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Advances hereunder and
(h) to any credit insurance provider relating to the Borrower and its
Obligations. The Borrower agrees that from and after the Effective Date the
terms of this Section 9.09 shall set forth the entire agreement between the
Borrower and each Lender (including the Agent) and each LC Issuer with respect
to any confidential information previously or hereafter received by such Lender
or such LC Issuer in connection with this Agreement, and this Section 9.09 shall
supersede any and all prior confidentiality agreements entered into by such
Lender or such LC Issuer with respect to such confidential information.
EACH LENDER ACKNOWLEDGES THAT “INFORMATION” (AS DEFINED IN THIS SECTION 9.09)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER, ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.10.    USA PATRIOT ACT NOTIFICATION. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:



66



--------------------------------------------------------------------------------




IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent, the LC Issuers and
the Lenders will ask for the Borrower’s name, tax identification number,
business address, and other information that will allow the Agent, the LC
Issuers and the Lenders to identify the Borrower. The Agent, the LC Issuers and
the Lenders may also ask to see the Borrower’s legal organizational documents or
other identifying documents.
Section 9.11.    Governing Law; Submission to Jurisdiction. THIS AGREEMENT AND
EACH NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK. THE BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.
Section 9.12.    Waiver of Jury Trial. THE BORROWER, THE AGENT, EACH LC ISSUER
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATING TO, OR CONNECTED WITH THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.
Section 9.13.    Counterparts; Integration. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement constitutes the entire agreement and understanding among the parties
hereto and supersedes any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.
Section 9.14.    No Fiduciary Duty. The Agent, each Lender and their affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”) may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Borrower, its stockholders or its affiliates, on the other. The Borrower
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other,



67



--------------------------------------------------------------------------------




and (ii) in connection therewith and with the process leading thereto, (x) no
Lender has assumed an advisory or fiduciary responsibility in favor of the
Borrower, its stockholders or its affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty, to the Borrower in connection with such transactions
or the process leading thereto.
[signature pages follow]



68



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
EMERSON ELECTRIC CO.
By:
/s/ Frank J. Dellaquila
 
Frank J. Dellaquila
 
Executive Vice President &
 
Chief Financial Officer
 
 
By:
/s/ David J. Rabe
 
David J. Rabe
 
Vice President & Treasurer
 
 
 
Address:
8000 W. Florissant Avenue
 
St. Louis, MO 63136
Facsimile:
(314) 553-2463


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Agent and
as a Lender
 
 
By: /s/ Gene R. Riego De Dios
Title:Vice President
 
 
Address:
383 Madison Avenue
 
New York, New York 10179
 
Attention: Gene R. Riego De Dios
Telephone:
(212) 270-2348
Facsimile:
(212) 270-5100


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
/s/ Susan Olsen
By:
Susan Olsen
Title:
Vice President


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender
/s/ Alicia Borys
 
 
By: Alicia Borys
Title: Vice President


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




BNP Parabis, as a Lender
By: /s/ Todd Grossnickle
 
Name: Todd Grossnickle
Title: Vice President
 
 
 
By: /s/ Eric Slear
 
Name: Eric Slear
 
 
Title: Director
 
 


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




DEUTSCHE BANK, AG NEW YORK BRANCH,
as a Lender
By: /s/ Ming K. Chu
Title: Vice President
 
 
 
By: /s/ Virginia Cosenza
Title: Vice President


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




HSBC Bank USA, N. A., as a Lender
/s/ Paul L. Hatton
 
 
By: Paul L. Hatton
 
Title: Managing Director


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Lender
/s/ Kevin Flynn
 
 
By: Kevin Flynn
 
 
Title: Authorized Signatory


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By: /s/ Patricia M. Watson
 
       Patricia M. Watson
Title: Senior Vice President


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




Wells Fargo Bank, N.A., as a Lender
/s/ Thiplada Siddiqui
 
By:  Thiplada Siddiqui
 
Title: Vice President


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




Standard Chartered Bank, as a Lender
By:  /s/ Michael D'Anna
 
Title: Director, Corporate and Institutional Clients
 
 
 
By: /s/ Robert K. Reddington
 
Title: Credit Documentation Manager, Credit Documentation Unit, WB Legal
American


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By:  /s/ Thomas J. Sterr
 
Title: Thomas J. Sterr  
 
           Authorized Signatory
 


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By: /s/ Shuji Yabe
 
Shuji Yabe
 
Managing Director
 


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




U. S. Bank National Association, as a Lender
By: /s/ Kenneth R. Fieler
 
Title: Vice President
 


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender
By: /s/ Robert Grillo
 
            Robert Grillo
 
Title: Director
 


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




DBS Bank Ltd., Los Angeles Agency, as a Lender
By: /s/ James McWalters
 
Title: James McWalters/General Manager


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




[Industrial and Commercial Bank of China, Shanghai Municipal Branch, No. 2
Business Department], as a Lender
By: /s/ Zhou Haibo
 
Title: Deputy General Manager


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




The Northern Trust Company, as a Lender
By: /s/ James R. Shanel 
 
         James R. Shanel
Title: Vice President


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




Nordea Bank Finland Plc, as a Lender
By:
/s/ Ulrik Berg Andersen
/s/ Mogens R. Jensen
     
Ulrik Berg Andersen
Mogens R. Jensen
Title:
Vice President
Senior Vice President


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




Skandinaviska Enskilda Banken AB (publ), as a
Lender
 
By:
/s/ Krissy Rands
/s/ Duncan Nash
Title:
 
 
                         
KRISSY RANDS
DUNCAN NASH


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




Goldman Sachs Bank USA, as a Lender
By: /s/ Mark Walton
Title: Authorized Signatory
 
Mark Walton
 
Authorized Signatory
 


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




Bank of China, Chicago Branch, as a Lender
By: /s/ Xuehui Zhuang
Title: Deputy Branch Manager


Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as a Lender
By: /s/ John T. Smathers
Title: First Vice President




Emerson Electric Co.
Credit Agreement

--------------------------------------------------------------------------------




PRICING SCHEDULE






Level
Index Debt Rating  
Base Rate Spread
Eurocurrency Spread
Facility
Fee Rate
I
AA-/Aa3 or better . . .
0 bps
57.5 bps
5.0 bps
II
A+/A1 . . . . . . . . . . . .
0 bps
69.0 bps
6.0 bps
III
A/A2 . . . . . . . . . . . . .
0 bps
80.5 bps
7.0 bps
IV
A-/A3 . . . . . . . . . . . .
0 bps
90.0 bps
10.0 bps
V
BBB+/Baa1 . . . . . . .
0 bps
100.0 bps
12.5 bps
VI
BBB/Baa2 or below .
10.0 bps
110.0 bps
15.0 bps









--------------------------------------------------------------------------------




SCHEDULE 1.1(a)

COMMITMENT SCHEDULE


Lender
Commitment


J.P. Morgan Chase Bank, N.A.
$350,000,000
Citibank, N.A.
$350,000,000
Barclays Bank PLC
$250,000,000
BNP Paribas
$250,000,000
Deutsche Bank AG New York Branch
$250,000,000
HSBC Bank USA, N.A.
$250,000,000
Royal Bank of Canada
$175,000,000
Bank of America, N.A.
$175,000,000
Wells Fargo Bank, N.A.
$175,000,000
Standard Chartered Bank
$150,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$150,000,000
Sumitomo Mitsui Banking Corporation
$150,000,000
U.S. Bank National Association
$150,000,000
Australia and New Zealand Banking Group Limited
$100,000,000
DBS Bank Ltd., Los Angeles Agency
$100,000,000
Industrial and Commercial Bank of China, Shanghai Municipal Branch, No. 2
Business Department
$75,000,000
The Northern Trust Company
$75,000,000
Nordea Bank Finland Plc
$75,000,000
Skandinaviska Enskilda Branken AB (publ)
$75,000,000
Goldman Sachs Bank USA
$75,000,000
Bank of China, Chicago Branch
$75,000,000
The Bank of New York Mellon
$25,000,000
TOTAL


$3,500,000,000











--------------------------------------------------------------------------------




SCHEDULE 1.1(b)

EUROCURRENCY PAYMENT OFFICES


Currency
Eurocurrency Payment Office
Dollars
JPMorgan Chase Bank, N.A.,
New York, New York
Euros
JPMorgan Chase Bank, N.A.,
New York, New York
British Pounds Sterling
JPMorgan Chase Bank, N.A.,
New York, New York
Japanese Yen
JPMorgan Chase Bank, N.A.,
New York, New York









--------------------------------------------------------------------------------




EXHIBIT A-1 - Ratable Note

RATABLE NOTE
New York, New York
______________, 20__
For value received, Emerson Electric Co., a Missouri corporation (the
“Borrower”), promises to pay to ______________________ (the “Lender”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Ratable Loan made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below on the maturity date provided for in the Credit Agreement. The
Borrower promises to pay interest on the unpaid principal amount of each such
Ratable Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in
immediately available funds at the place specified pursuant to Article 2 of the
Credit Agreement.
All Ratable Loans made by the Lender, the respective types, currencies and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Ratable Loan then outstanding may be endorsed by the
Lender on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof; provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.
This note is one of the Ratable Notes referred to in the Credit Agreement dated
as of April 30, 2014 among Emerson Electric Co., the Lenders and LC Issuers
parties thereto, and JPMorgan Chase Bank, N.A., as Agent (as the same may be
amended from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.




 
 
EMERSON ELECTRIC CO.
 
 
 
 
 
 
 
By: ________________________________
 
 
 
Name: ________________________
 
 
 
Title: _________________________
 
 
 
 
 
 







--------------------------------------------------------------------------------




RATABLE LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount
of
Loan
Type
of
Loan
Amount of
Principal
Repaid
Maturity
Date
Notation
Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT A-2 - Swing Line Note

SWING LINE NOTE

New York, New York
______________, 20__
For value received, Emerson Electric Co., a Missouri corporation (the
“Borrower”), promises to pay to ______________________ (the “Lender”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Swing Line Loan made by the Lender to the Borrower pursuant to the Credit
Agreement referred to below on the maturity date provided for in the Credit
Agreement. The Borrower promises to pay interest on the unpaid principal amount
of each such Swing Line Loan on the dates and at the rate or rates provided for
in the Credit Agreement. All such payments of principal and interest shall be
made in immediately available funds at the place specified pursuant to Article 2
of the Credit Agreement.
All Swing Line Loans made by the Lender, the respective currencies and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Swing Line Loan then outstanding may be endorsed by
the Lender on the schedule attached hereto, or on a continuation of such
schedule attached to and made a part hereof; provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.
This note is one of the Swing Line Notes referred to in the Credit Agreement
dated as of April 30, 2014 among Emerson Electric Co., the Lenders and LC
Issuers parties thereto, and JPMorgan Chase Bank, N.A., as Agent (as the same
may be amended from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 
 
 
EMERSON ELECTRIC CO.
 
 
 
 
 
 
 
 
 
By:_________________________
 
 
 
 
Name:______________________
 
 
 
 
Title: ___________________
 







--------------------------------------------------------------------------------




SWING LINE LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount
of
Loan
Amount of
Principal
Repaid
Maturity
Date
Notation
Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT A-3 - Competitive Bid Note


COMPETITIVE BID NOTE

New York, New York
______________, 20__
For value received, Emerson Electric Co., a Missouri corporation (the
“Borrower”), promises to pay to ______________________ (the “Lender”), for the
account of its Applicable Lending Office, the unpaid principal amount of each
Competitive Bid Loan made by the Lender to the Borrower pursuant to the Credit
Agreement referred to below on the maturity date provided for in the Credit
Agreement. The Borrower promises to pay interest on the unpaid principal amount
of each such Competitive Bid Loan on the dates and at the rate or rates provided
for in the Credit Agreement. All such payments of principal and interest shall
be made in immediately available funds at the place specified pursuant to
Article 2 of the Credit Agreement.
All Competitive Bid Loans made by the Lender, the respective types, currencies
and maturities thereof and all repayments of the principal thereof shall be
recorded by the Lender and, if the Lender so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Competitive Bid Loan then outstanding may
be endorsed by the Lender on the schedule attached hereto, or on a continuation
of such schedule attached to and made a part hereof; provided that the failure
of the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under the Credit Agreement.
This note is one of the Competitive Bid Notes referred to in the Credit
Agreement dated as of April 30, 2014 among Emerson Electric Co., the Lenders and
LC Issuers parties thereto, and JPMorgan Chase Bank, N.A., as Agent (as the same
may be amended from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement are used herein with the same meanings. Reference is made to
the Credit Agreement for provisions for the prepayment hereof and the
acceleration of the maturity hereof.
 
 
EMERSON ELECTRIC CO.
 
 
 
 
 
 
 
By: ________________________________
 
 
 
Name: ________________________
 
 
 
Title: _________________________
 







--------------------------------------------------------------------------------




COMPETITIVE BID LOANS AND PAYMENTS OF PRINCIPAL


Date
Amount
of
Loan
Type
of
Loan
Amount of
Principal
Repaid
Maturity
Date
Notation
Made by
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




EXHIBIT B - Opinion of In-House Counsel for the Borrower
[The opinion of In-House Counsel for the Borrower has been omitted. The
registrant hereby agrees to furnish supplementally a copy of such opinion upon
request.]






--------------------------------------------------------------------------------




EXHIBIT C - Opinion of Special Counsel for the Agent
[The opinion of Special Counsel for the Agent has been omitted. The registrant
hereby agrees to furnish supplementally a copy of such opinion upon request.]










--------------------------------------------------------------------------------




EXHIBIT D - Assignment and Assumption Agreement
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Any such sale and assignment may, but
need not, include rights of the Assignor in respect of outstanding Competitive
Bid Loans. Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
1.
Assignor:        ____

2.
Assignee:        



[and is an Affiliate/Approved Fund of [identify Lender]1]



3.
Borrower:    Emerson Electric Co.

4.
Agent:    JPMorgan Chase Bank, N.A., as the administrative agent under the
Credit Agreement

5.
Credit Agreement:    The $3,500,000,000 Credit Agreement dated as of April 30,
2014 among Emerson Electric Co., the financial institutions parties thereto,
JPMorgan Chase Bank, N.A., as Agent, and the other agents parties thereto

6.
Assigned Interest:

1 Select as applicable.




--------------------------------------------------------------------------------




Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%
 
 
 
 
 
 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its related parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]


By: ______________________    

Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: ______________________    

Title:


[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A., as
Agent


By    ___

Title:
[Consented to:]4 
[NAME OF RELEVANT PARTY]

2

--------------------------------------------------------------------------------




By    

Title:
_________________________ 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
4 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, LC Issuer) is required by the terms of the Credit Agreement.

3

--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Agent or any other
Lender, and (vi) attached to the Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and




--------------------------------------------------------------------------------




other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to the Assignee for amounts which have accrued from and
after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

2



--------------------------------------------------------------------------------




EXHIBIT E - Designation Agreement
(Section 9.07)
DESIGNATION AGREEMENT
dated as of ________________, _____
Reference is made to the Credit Agreement dated as of April 30, 2014 (as amended
from time to time, the “Credit Agreement”) among Emerson Electric Co., a
Missouri corporation (the “Borrower”), the Lenders and LC Issuers party thereto
and JPMorgan Chase Bank, N.A., as Agent (the “Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.
_________________ (the “Designator”) and ________________ (the “Designee”) agree
as follows:
(a)    The Designator designates the Designee as its Designated Lender under the
Credit Agreement and the Designee accepts such designation.
(b)    The Designator makes no representations or warranties and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.
(c)    The Designee confirms that it is an Eligible Designee; appoints and
authorizes the Designator as its administrative agent and attorney-in-fact and
grants the Designator an irrevocable power of attorney to receive payments made
for the benefit of the Designee under the Credit Agreement and to deliver and
receive all communications and notices under the Credit Agreement, if any, that
the Designee is obligated to deliver or has the right to receive thereunder; and
acknowledges that the Designator retains the sole right and responsibility to
vote under the Credit Agreement, including, without limitation, the right to
approve any amendment or waiver of any provision of the Credit Agreement, and
agrees that the Designee shall be bound by all such votes, approvals, amendments
and waivers and all other agreements of the Designator pursuant to or in
connection with the Credit Agreement, all subject to Section 9.05(b) of the
Credit Agreement.
(d)    The Designee confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 4.04 or delivered pursuant to Section 5.01 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Designation Agreement; agrees that it
will, independently and without reliance upon the Agent, the Designator, any LC
Issuer or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action it may be permitted to take under the Credit
Agreement. The Designee acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as provided in
Sections 9.07(a) and 9.09 thereof).




--------------------------------------------------------------------------------




(e)    Following the execution of this Designation Agreement by the Designator
and the Designee and the consent hereto by the Borrower, it will be delivered to
the Agent for its consent. This Designation Agreement shall become effective
when the Agent consents hereto or on any later date specified on the signature
page hereof.
(f)    Upon the effectiveness hereof, (i) the Designee shall have the right to
make Ratable Loans and/or Competitive Bid Loans or portions thereof as a Lender
pursuant to Section 2.02 or 2.05 of the Credit Agreement and the rights of a
Lender related thereto and (ii) the making of any such Loans or portions thereof
by the Designee shall satisfy the obligations of the Designator under the Credit
Agreement to the same extent, and as if, such Loans or portions thereof were
made by the Designator.
(g)    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
Effective Date∗:______ , ____
 
[NAME OF DESIGNATOR]
 
 
 
 
 
 
 
By:
 
 
Name: ________________________________________________
 
 
Title: _________________________________________________
 



_______________
*This date should be no earlier than the date of the Agent's consent hereto.




















--------------------------------------------------------------------------------








 
[NAME OF DESIGNATEE]
 
 
 
 
 
 
 
By: __________________________________________
 
 
Name: ________________________________________
 
 
Title: _________________________________________
 

The undersigned consent to the foregoing designation.
 
EMERSON ELECTRIC CO.
 
 
 
 
 
 
 
By:
 
 
Name: ________________________________________
 
 
Title: _________________________________________
 
 
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Agent
 
 
 
 
 
 
 
By:
 
 
Name: ________________________________________
 
 
Title: _________________________________________
 









--------------------------------------------------------------------------------




EXHIBIT F - Competitive Bid Quote Request
(Section 2.05.2)
__________, ____
To:
JPMorgan Chase Bank, N.A.,
as agent (the “Agent”)

From:
Emerson Electric Co. (the “Borrower”)

Re:
Credit Agreement dated as of April 30, 2014 (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Agreement”)
among the Borrower, the Lenders and LC Issuers from time to time party thereto
and JPMorgan Chase Bank, N.A., as Agent

1.    Capitalized terms used herein have the meanings assigned to them in the
Agreement.
2.    We hereby give notice pursuant to Section 2.05.2 of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Advance(s):
Borrowing Date: _________, ____
Principal Amount1    Interest Period2 
$_____________    _____________
3.    Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an
Absolute Rate].
_________________________
1 Amount must be at least $10,000,000 and an integral multiple of $1,000,000.
2 One, two, three or six months (Eurocurrency Auction) or at least 7 and up to
180 days (Absolute Rate Auction), subject to the provisions of the definitions
of Eurocurrency Interest Period and the Absolute Rate Interest Period.










--------------------------------------------------------------------------------




EMERSON ELECTRIC CO.
By:
Title:






--------------------------------------------------------------------------------




EXHIBIT G - Invitation for Competitive Bid Quotes
(Section 2.05.3)
___________, _____
To:    Each of the Lenders party to the Agreement
referred to below
Re:    Invitation for Competitive Bid Quotes to
Emerson Electric Co. (the “Borrower”)
Pursuant to Section 2.05.3 of the Credit Agreement dated as of April 30, 2014
(as amended, supplemented or otherwise modified from time to time through the
date hereof, the “Agreement”) among the Borrower, the Lenders and LC Issuers
from time to time party thereto and JPMorgan Chase Bank, N.A., as Agent, we are
pleased on behalf of the Borrower to invite you to submit Competitive Bid Quotes
to the Borrower for the following proposed Competitive Bid Advance(s):
Borrowing Date: _________, ____
Principal Amount            Interest Period
$_____________            _______________
Such Competitive Bid Quotes should offer [a Competitive Bid Margin] [an Absolute
Rate]. Your Competitive Bid Quote must comply with Section 2.05.4 of the
Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.
Please respond to this invitation by no later than 9:00 a.m. (Chicago time) on
_________, ____.
JPMORGAN CHASE BANK, N.A.,
as Agent
By:
Title:






--------------------------------------------------------------------------------




EXHIBIT H - Competitive Bid Quote
(Section 2.05.4)
_________, ____
To:    JPMorgan Chase Bank, N.A.,
as Agent
Re:    Competitive Bid Quote to Emerson Electric Co. (the “Borrower”)
In response to your invitation on behalf of the Borrower dated _________, ____,
we hereby make the following Competitive Bid Quote pursuant to Section 2.05.4 of
the Agreement hereinafter referred to on the following terms:
1.    Quoting Lender: ________________
2.    Person to contact at Quoting Lender: ________________
3.     Borrowing Date: _______________1 
4.
We hereby offer to make Competitive Bid Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

Principal    Interest        [Competitive        [Absolute    Maximum
Amount2    Period    3    Bid Margin4]         Rate5 ]     Amount6
$________     __________    __________        __________    $___________
We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement
dated as of April 30, 2014 (as amended, supplemented or otherwise modified from
time to time through the date hereof, the “Agreement”) among the Borrower, the
Lenders and LC Issuers from time to time party thereto and JPMorgan Chase Bank,
N.A., as Agent, irrevocably obligates us to make the Competitive Bid Loan(s) for
which any offer(s) are accepted, in whole or in part. Capitalized terms used
herein and not otherwise defined herein shall have their meanings as defined in
the Agreement.
Very truly yours,
[NAME OF LENDER]


By:     
Title:     




--------------------------------------------------------------------------------




_______________________________________________________ 
1As set forth in the related Invitation of Competitive Bid Quotes.
2 Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and an integral
multiple of $1,000,000.
3 One, two three or six months or at least 7 and up to 180 days, as specified in
the related Invitation For Competitive Bid Quotes.
4 Competitive Bid Margin over or under the Eurocurrency Reference Rate
determined for the applicable Interest Period. Specify percentage (rounded to
the nearest 1/10,000 of 1%) and specify whether "PLUS" or "MINUS".
5 Specify rate of interest per annum (rounded to the nearest 1/10,000 of 1%).
6 Specify maximum amount, if any, which the Borrower may accept (see Section
2.05.4(b)(ii)).




--------------------------------------------------------------------------------




EXHIBIT I-1 – Tax Form
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Borrower”) , each lender from time
to time party thereto and JPMorgan Chase Bank, National Association, as Agent.
Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent and
(2) the undersigned shall have at all times furnished the Borrower and the Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:


DATE: ________ __, 20__






--------------------------------------------------------------------------------




EXHIBIT I-2 – Tax Form
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Borrower”) , each lender from time
to time party thereto and JPMorgan Chase Bank, National Association, as Agent.
Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
    Title:


DATE: ________ __, 20__






--------------------------------------------------------------------------------




EXHIBIT I-3 – Tax Form
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Borrower”) , each lender from time
to time party thereto and JPMorgan Chase Bank, National Association, as Agent.
Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:


DATE: ________ __, 20__






--------------------------------------------------------------------------------




EXHIBIT I-4 – Tax Form
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Emerson Electric Co. (the “Borrower”) , each lender from time
to time party thereto and JPMorgan Chase Bank, National Association, as Agent.
Pursuant to the provisions of Section 8.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent, and (2) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:


DATE: ________ __, 20__


